Exhibit 10(a)

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

DATED AS OF MARCH 31, 2004

 

AMONG

 

ABX AIR, INC.

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

BANK ONE, NA (MAIN OFFICE COLUMBUS),

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

BANC ONE CAPITAL MARKETS, INC.,

AS LEAD ARRANGER AND SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------

 

SIDLEY AUSTIN BROWN & WOOD LLP

Bank One Plaza

10 South Dearborn Street

Chicago, Illinois 60603



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I            DEFINITIONS    1             1.1.    Certain Defined Terms
   1             1.2.    Plural Forms    28 ARTICLE II            THE CREDITS   
28             2.1.    Revolving Loan Commitments    28             2.2.   
Required Payments; Termination    29             2.3.    Ratable Loans; Types of
Advances    30             2.4.    [RESERVED].    30             2.5.   
Commitment Fee; Aggregate Revolving Loan Commitment.    30             2.6.   
Minimum Amount of Each Advance    33             2.7.    Optional Principal
Payments    33             2.8.    Method of Selecting Types and Interest
Periods for New Advances    34             2.9.    Conversion and Continuation
of Outstanding Advances; No Making, Conversion or Continuation of Eurodollar
Advances After Default    34             2.10.    Changes in Interest Rate, etc
   35             2.11.    Rates Applicable After Default    35
            2.12.    Method of Payment    35             2.13.    Noteless
Agreement; Evidence of Indebtedness.    36             2.14.    Telephonic
Notices    37             2.15.    Interest Payment Dates; Interest and Fee
Basis    37             2.16.    Notification of Advances, Interest Rates,
Prepayments and Revolving Loan Commitment Reductions; Availability of Loans   
37             2.17.    Lending Installations    38             2.18.   
Non–Receipt of Funds by the Administrative Agent    38             2.19.   
Replacement of Lender    38             2.20.    Facility LCs.    39 ARTICLE III
           YIELD PROTECTION; TAXES    44             3.1.    Yield Protection   
44             3.2.    Changes in Capital Adequacy Regulations    45
            3.3.    Availability of Types of Advances    45             3.4.   
Funding Indemnification    46             3.5.    Taxes.    46             3.6.
   Lender Statements; Survival of Indemnity    48             3.7.   
Alternative Lending Installation    48 ARTICLE IV            CONDITIONS
PRECEDENT    49             4.1.    Initial Credit Extension    49
            4.2.    Each Credit Extension    51 ARTICLE V   
        REPRESENTATIONS AND WARRANTIES    52

 

i



--------------------------------------------------------------------------------

            5.1.    Existence and Standing    52             5.2.   
Authorization and Validity    52             5.3.    No Conflict; Government
Consent    52             5.4.    Financial Statements    53             5.5.   
Material Adverse Change    53             5.6.    Taxes    53             5.7.
   Litigation and Contingent Obligations    53             5.8.    Subsidiaries
   53             5.9.    ERISA    53             5.10.    Accuracy of
Information    54             5.11.    Regulation U    54             5.12.   
Material Agreements    54             5.13.    Compliance With Laws    54
            5.14.    Ownership of Properties    54             5.15.    Plan
Assets; Prohibited Transactions    54             5.16.    Environmental Matters
   55             5.17.    Investment Company Act    55             5.18.   
Public Utility Holding Company Act    55             5.19.    Insurance    55
            5.20.    No Default or Unmatured Default    55             5.21.   
SDN List Designation    55 ARTICLE VI            COVENANTS    55
            6.1.    Financial Reporting    55             6.2.    Use of
Proceeds    58             6.3.    Notice of Default    58             6.4.   
Conduct of Business    58             6.5.    Taxes    58             6.6.   
Insurance    58             6.7.    Compliance with Laws    59             6.8.
   Maintenance of Properties    59             6.9.    Inspection; Keeping of
Books and Records    59             6.10.    Restricted Payments    59
            6.11.    Merger or Dissolution    60             6.12.    Sale of
Assets    60             6.13.    Investments and Acquisitions    60
            6.14.    Indebtedness    62             6.15.    Liens    63
            6.16.    Affiliates    65             6.17.    Financial Contracts
   65             6.18.    Subsidiary Covenants    65             6.19.   
Contingent Obligations    66             6.20.    Subordinated Indebtedness and
Amendments to Subordinated Documents    66             6.21.    Leverage Ratio
   67             6.22.    Fixed Charge Coverage Ratio    67             6.23.
   Minimum Consolidated Liquidity    67

 

ii



--------------------------------------------------------------------------------

            6.24.    Capital Expenditures    68             6.25.    Rentals   
68             6.26.    Guarantors.    68             6.27.    Collateral    68
            6.28.    Sale and Leaseback Transactions    69             6.29.   
Sale of Accounts    69             6.30.    Insurance and Condemnation Proceeds
   69 ARTICLE VII            DEFAULTS    69 ARTICLE VIII   
        ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    72             8.1.   
Acceleration.    72             8.2.    Amendments    74             8.3.   
Preservation of Rights    74 ARTICLE IX            GENERAL PROVISIONS    75
            9.1.    Survival of Representations    75             9.2.   
Governmental Regulation    75             9.3.    Headings    75
            9.4.    Entire Agreement    75             9.5.    Several
Obligations; Benefits of this Agreement    75             9.6.    Expenses;
Indemnification    75             9.7.    Numbers of Documents    76
            9.8.    Accounting    77             9.9.    Severability of
Provisions    77             9.10.    Nonliability of Lenders    77
            9.11.    Confidentiality    77             9.12.    Lenders Not
Utilizing Plan Assets    78             9.13.    Nonreliance    78
            9.14.    Disclosure    78             9.15.    Performance of
Obligations    78             9.16.    USA Patriot Act Notification    79
ARTICLE X            THE ADMINISTRATIVE AGENT    79             10.1.   
Appointment; Nature of Relationship    79             10.2.    Powers    80
            10.3.    General Immunity    80             10.4.    No
Responsibility for Loans, Recitals, etc    80             10.5.    Action on
Instructions of Lenders    80             10.6.    Employment of Agents and
Counsel    81             10.7.    Reliance on Documents; Counsel    81
            10.8.    Administrative Agent's Reimbursement and Indemnification   
81             10.9.    Notice of Default    82             10.10.    Rights as
a Lender    82             10.11.    Lender Credit Decision    82

 

iii



--------------------------------------------------------------------------------

            10.12.    Successor Administrative Agent    82             10.13.   
Administrative Agent and Arranger Fees    83             10.14.    Delegation to
Affiliates    83             10.15.    Co-Agents, Documentation Agent,
Syndication Agent, etc    83             10.16.    Collateral Documents    84
ARTICLE XI            SETOFF; RATABLE PAYMENTS    85             11.1.    Setoff
   85             11.2.    Ratable Payments    85 ARTICLE XII            BENEFIT
OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    85             12.1.    Successors
and Assigns    85             12.2.    Participations.    86             12.3.
   Assignments.    87             12.4.    Dissemination of Information    88
            12.5.    Tax Treatment    88 ARTICLE XIII            NOTICES    89
            13.1.    Notices; Effectiveness; Electronic Communication    89
            13.2.    Change of Address, Etc    90 ARTICLE XIV   
        COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION    90
            14.1.    Counterparts; Effectiveness    90             14.2.   
Electronic Execution of Assignments    90 ARTICLE XV            CHOICE OF LAW;
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    90

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule

 

Pricing Schedule

 

Schedule 1.1

 

-

  

Specified Assets

Schedule 2.20

 

-

  

Existing Letters of Credit

Schedule 5.8

 

-

  

Subsidiaries

Schedule 6.13

 

-

  

Existing Investments

Schedule 6.14

 

-

  

Existing Indebtedness

Schedule 6.15

 

-

  

Existing Liens

EXHIBITS Exhibit A   -    Form of Borrower’s Counsel’s Opinion Exhibit B   -   
Form of Compliance Certificate Exhibit C   -    Form of Assignment and
Assumption Agreement Exhibit D   -    Form of Loan/Credit Related Money Transfer
Instruction Exhibit E   -    Form of Promissory Note for Revolving Loan (if
requested) Exhibit F   -    List of Closing Documents Exhibit G   -    Form of
Borrowing Base Certificate Exhibit H   -    Form of Commitment and Acceptance



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement, dated as of March 31, 2004, is entered into by and among
ABX Air, Inc., a Delaware corporation, the Lenders, the LC Issuer, Bank One, NA,
a national banking association having its principal office in Columbus, Ohio, as
Administrative Agent. The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. Certain Defined Terms. As used in this Agreement:

 

“Accounts” means, as to Borrower and each Guarantor, all present and future
accounts, accounts receivable and all present and future rights of Borrower and
such Guarantor to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
Property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.

 

“Accounting Changes” is defined in Section 9.8 hereof.

 

“ACMI Service Agreement” means that certain ACMI Service Agreement dated as of
August 15, 2003 between the Borrower and Airborne as in effect on the Closing
Date and without giving effect to any amendments thereto thereafter.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.

 

“Adjusted Available Aggregate Revolving Loan Commitment” means, at any time, the
lesser of (i) Aggregate Revolving Loan Commitment and (ii) the Borrowing Base,
in each case as then in effect.

 

“Administrative Agent” means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Administrative
Agent appointed pursuant to Article X.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 15% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.

 

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

 

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Thirty-Five Million and 00/100 Dollars ($35,000,000).

 

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4.

 

“Airborne” means Airborne, Inc., a Delaware corporation.

 

“Airborne Agreements” means the ACMI Service Agreement, the Hub and Line-Haul
Services Agreement and the Wilmington Airpark Sublease.

 

“Airborne Senior Note” means those certain 7.35% Notes due 2005 in the initial
principal amount of $100,000,000 issued by Airborne.

 

“Aircraft” means all aircraft of Borrower or a Guarantor, now or hereafter
owned, leased or used in its business for the transportation of passengers
and/or cargo and all related components, parts and property used in the
operation of the aircraft which are attached to, connected with or located on
such aircraft (including, without limitation, all Engines installed on an
Aircraft, all galleys, seats, instruments, avionics, electronics, equipment,
parts, attachments and accessories but excluding any other Engines not installed
on an Aircraft, Simulators and Spare Parts).

 

“Aircraft Mortgage” means that certain Aircraft Mortgage and Security Agreement,
dated as of the Closing Date, by and between the relevant Credit Parties and the
Administrative Agent for the benefit of the Holders of Secured Obligations, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus ½% per annum.

 

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Capital Stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem or a Financial Assistance Problem.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Asset Sale” means, with respect to the Borrower or any Subsidiary, the sale,
lease, conveyance, disposition or other transfer by such Person of any of its
assets (including by way of a sale-leaseback transaction, and including the sale
or other transfer of any of the capital stock or other equity interests of such
Person or any Subsidiary of such Person) to any Person other than the Borrower
or any of its wholly-owned Subsidiaries other than (i) the sale of inventory in
the ordinary course of business, (ii) the sale or other disposition of any
obsolete, excess, damaged or worn-out equipment disposed of in the ordinary
course of business, (iii) leases of assets in the ordinary course of business
consistent with past practice and (iv) transfers consisting of Restricted
Payments permitted under Section 6.10, Investments permitted under Section 6.13
and Liens permitted under Section 6.15.

 

“Assignment Agreement” is defined in Section 12.3.1.

 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer, Treasurer or Vice President Administration of the Borrower,
or such other officer of the Borrower as may be designated by the Borrower in
writing to the Administrative Agent from time to time, acting singly.

 

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

 

3



--------------------------------------------------------------------------------

“Bank One” means Bank One, NA, a national banking association having its
principal office in Columbus, Ohio, in its individual capacity, and its
successors.

 

“Borrower” means ABX Air, Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).

 

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent, equal to up to the sum of (i) eighty percent (80%) of the Net Amount of
Eligible Accounts, plus (ii) the Fixed Asset Availability, minus (iii) the
Reserves.

 

“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit G hereto, setting forth the Borrowing Base and the component
calculations thereof.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Columbus, Ohio for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Columbus, Ohio
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 

“Buying Lender” is defined in Section 2.5.3(ii).

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

 

4



--------------------------------------------------------------------------------

“Certificate of Airworthiness” means a certificate of airworthiness issued by
the FAA granting authorization to operate an Aircraft in flight pursuant to
Section 21.175 of Title 14 of the United States Code or any other Federal
Aviation Laws.

 

“Certified Air Carrier” means, as to any Person, an air carrier holding a
certificate issued by the FAA pursuant to Section 44705 of Title 49 of the
United States Code or any other Federal Aviation Laws.

 

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 35% or more of the outstanding shares of voting stock of the
Borrower; (ii) other than pursuant to a transaction permitted hereunder, the
Borrower shall cease to own, directly or indirectly and free and clear of all
Liens or other encumbrances, all of the outstanding shares of voting stock of
the Guarantors on a fully diluted basis; (iii) the majority of the Board of
Directors of the Borrower fails to consist of Continuing Directors; or (iv) a
“Change of Control” (or words of similar import) under, and as defined in, any
of the Airborne Agreements occurs.

 

“Closing Date” means March 31, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by the Borrower or any of its Domestic Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Administrative Agent, for
the benefit of the Holders of Secured Obligations, whether under the Pledge and
Security Agreement, under any of the other Collateral Documents or under any of
the other Loan Documents.

 

“Collateral Access Agreement” means a letter agreement, in form and substance
acceptable to the Administrative Agent, pursuant to which a landlord, bailee,
consignee, processor, warehouseman, or other third party who stores, processes,
maintains or holds Collateral acknowledges, among other things, the
Administrative Agent’s Lien on such Collateral, the Administrative Agent’s
ability to enforce its Lien on such Collateral, and the subordination of any
Lien held by such landlord, bailee, consignee, processor, warehouseman, or other
third party on such Collateral to the Administrative Agent’s Lien thereon to the
extent such Lien is entitled by statute to priority over the Lien to secure the
Secured Obligations.

 

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, the Aircraft
Mortgage and all other security agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices,

 

5



--------------------------------------------------------------------------------

leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by the Borrower or any of its Subsidiaries and
delivered to the Administrative Agent relating to the Secured Obligations.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment and Acceptance” is defined in Section 2.5.3(i).

 

“Commitment Fee” is defined in Section 2.5.1.

 

“Commitment Increase Notice” is defined in Section 2.5.3(i).

 

“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.

 

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization and (v) non-cash charges minus, to the extent included in
Consolidated Net Income, (a) interest income and (b) non-cash income, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, the sum of, without duplication, (i) the aggregate Dollar amount of
Consolidated Indebtedness owing by such Person or for which such Person is
liable either directly or contingently which has actually been funded and
constitutes borrowed money and is outstanding at such time, whether or not such
amount is due or payable at such time, plus (ii) the aggregate stated or face
amount of all Letters of Credit at such time for which such Person is the
account party or is otherwise liable plus (iii) the aggregate amount of
Capitalized Lease Obligations owing by such Person or for which such Person is
otherwise liable, plus (iv) the aggregate of all amounts owing by such Person or
for which such Person is otherwise liable with respect to judgments or
settlements arising in connection with trials, arbitrations, mediations,
litigation or other forums for dispute resolution, minus the Indebtedness
outstanding from time to time under the Senior Note Documents.

 

“Consolidated Indebtedness” means, at any time, with respect to any Person, the
Indebtedness of such Person and its Subsidiaries calculated on a consolidated
basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period, in accordance with Agreement Accounting
Principles, including without limitation, any Off-Balance Sheet Liability that
would constitute interest if the transaction giving rise to such Off-Balance
Sheet Liability were re-characterized as a loan transaction.

 

6



--------------------------------------------------------------------------------

“Consolidated Liquidity” means, at any time, the aggregate of cash and Cash
Equivalent Investments maintained by the Borrower and its Subsidiaries at such
time.

 

“Consolidated Maintenance Capital Expenditures” means, with respect to any
period, 100% of depreciation expense (to the extent such expense is deducted
from revenues in determining Consolidated Net Income) during such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period in accordance with Agreement Accounting Principles.

 

“Consolidated Previous Maturities” means, with reference to any period, all
payments (other than payments of Loans and Reimbursement Obligations under this
Agreement) of principal due within twelve (12) calendar months on and before the
last day of such period with respect to all Consolidated Indebtedness of the
Borrower and its Subsidiaries.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
in accordance with Agreement Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

7



--------------------------------------------------------------------------------

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Credit Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means an event described in Article VII.

 

“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Loan Termination Date.

 

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of a jurisdiction located in the United States of America.

 

“Effective Commitment Amount” is defined in Section 2.5.3(i).

 

“Eligible Accounts” means Accounts created by the Borrower or FTZ in the
ordinary course of its business arising out of the sale of goods or rendition of
services by the Borrower or FTZ or such Domestic Subsidiaries, which Accounts
are and at all times shall continue to meet standards of eligibility from time
to time reasonably established by the Administrative Agent and, subject to the
succeeding sentences, based on the criteria set forth below:

 

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrower or FTZ or rendition of services by Borrower or FTZ in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

 

(b) such Accounts are not unpaid more than ninety (90) days after the date of
the original invoice for them or more than sixty (60) days after the original
due date for them;

 

(c) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

 

8



--------------------------------------------------------------------------------

(d) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon the Administrative Agent’s request, Borrower and/or
FTZ shall execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by the Administrative
Agent to perfect the security interests of the Administrative Agent for the
benefit of the Holders of Secured Obligations in those Accounts of an account
debtor with its chief executive office or principal place of business in Canada
in accordance with the applicable laws of the Canadian province in which such
chief executive office or principal place of business is located and take or
cause to be taken such other and further actions as the Administrative Agent may
request to enable the Administrative Agent as secured party with respect thereto
to collect such Accounts under the applicable federal or provincial laws of
Canada) or, at the Administrative Agent’s option, if the chief executive office
and principal place of business of the account debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the account debtor has delivered to Borrower and/or FTZ an
irrevocable letter of credit issued or confirmed by a bank satisfactory to the
Administrative Agent and payable only in the United States of America and in
Dollars, sufficient to cover such Account, in form and substance satisfactory to
the Administrative Agent and if required by the Administrative Agent, the
original of such letter of credit has been delivered to the Administrative Agent
or the Administrative Agent’s agent and the issuer thereof, and Borrower and/or
FTZ has, in a manner satisfactory to the Administrative Agent, assigned the
proceeds of such letter of credit to the Administrative Agent or named the
Administrative Agent as transferee beneficiary thereunder, in each case as the
Administrative Agent may specify or (ii) such Account is subject to credit
insurance payable to the Administrative Agent issued by an insurer and on terms
and in an amount acceptable to the Administrative Agent, or (iii) such Account
is otherwise acceptable in all respects to the Administrative Agent (subject to
such lending formula with respect thereto as the Administrative Agent may
determine);

 

(e) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon
Borrower’s or FTZ’s satisfactory completion of any further performance under the
agreement giving rise thereto exclusive of warranty claims which arise in the
ordinary course of business of Borrower or FTZ and have been reported to the
Administrative Agent in accordance with the terms of this Agreement), bill and
hold invoices, prepaid invoices as to which the goods have not been sold or the
services have not been rendered, or retainage invoices, except as to bill and
hold invoices, if the Administrative Agent shall have received an agreement in
writing from the account debtor, in form and substance satisfactory to the
Administrative Agent, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;

 

(f) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed any amounts that may give rise
to any right of setoff or recoupment against such Accounts (but the portion of
the Accounts of such account debtor in excess of the amount at any time and from
time to time owed by Borrower or FTZ to such account debtor or claimed owed by
such account debtor may be deemed Eligible Accounts);

 

(g) Accounts with respect to which the Administrative Agent, for the benefit of
the Holders of Secured Obligations, does not have a first priority, valid, fully
perfected and enforceable security interest (subject, as to priority, to the
Liens expressly permitted under Sections 6.15.2, 6.15.3 or 6.15.15);

 

9



--------------------------------------------------------------------------------

(h) there are no facts, events or occurrences which could reasonably be expected
to impair the validity, enforceability or collectibility of such Accounts in any
material respect or reduce the amount payable or delay payment thereunder in any
material respect;

 

(i) neither the account debtor nor any officer, director or employee of the
account debtor with respect to such Accounts is an officer, director, employee,
agent or other Affiliate of Borrower or any Guarantor;

 

(j) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to the
Administrative Agent;

 

(k) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which could reasonably be
expected to result in any material adverse change in any such account debtor’s
financial condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

(l) such Accounts are not owed by an account debtor who has Accounts unpaid more
than ninety (90) days after the original invoice date for them or more than
sixty (60) days after the original due date for them which constitute more than
twenty-five (25%) percent of the total Accounts of such account debtor;

 

(m) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit
Borrower or FTZ to seek judicial enforcement in such State of payment of such
Account, unless Borrower or FTZ has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

 

(n) such Accounts are owed by account debtors whose total indebtedness to
Borrower or FTZ does not exceed the credit limit with respect to such account
debtors as determined by Borrower or FTZ from time to time, to the extent such
credit limit as to any account debtor is established consistent with the current
practices of Borrower or FTZ as of the date hereof and such credit limit is
acceptable to Administrative Agent in its reasonable discretion (but the portion
of the Accounts not in excess of such credit limit may be deemed Eligible
Accounts);

 

(o) the account debtor is not Airborne or any of its Affiliates;

 

10



--------------------------------------------------------------------------------

(p) the performance by Borrower or FTZ under the invoice, purchase order or
other agreement giving rise to such Accounts has not been guaranteed or insured
by a surety, bonding company or other third party;

 

(q) such Accounts are denominated in Dollars; and

 

(r) such Accounts are owed by account debtors deemed creditworthy at all times
by the Administrative Agent in its reasonable discretion.

 

The criteria for Eligible Accounts set forth above may only be changed and new
criteria for Eligible Accounts may only be established, in each case by the
Administrative Agent in its reasonable discretion based on either (i) an event,
condition or other circumstance arising after the date hereof or (ii) an event,
condition or other circumstance existing on the date hereof to the extent the
Administrative Agent has no notice thereof prior to the date hereof, in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the Accounts in the reasonable determination of the
Administrative Agent. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral. To the extent the Administrative Agent
may establish Reserves or revise lending formulas so as to address any
circumstances, condition, event or contingency in a manner satisfactory to the
Administrative Agent in its reasonable discretion, the Administrative Agent
shall not change or add eligibility criteria for the same purpose.

 

“Eligible Aircraft” means Aircraft to the extent owned by (a) the Borrower or
(b) or any Domestic Subsidiary which is a Guarantor, in each case for use in the
ordinary course of its business as a Certified Air Carrier. Notwithstanding the
foregoing but subject to the terms of the succeeding sentences, the following
Aircraft shall not constitute Eligible Aircraft:

 

(a) Aircraft which are not airworthy; provided, that (i) any Aircraft which is
temporarily inoperable solely by virtue of the fact that it is undergoing a
Routine Maintenance Check (such Aircraft being hereinafter referred to as a
“Routine Maintenance Aircraft”) will be deemed to be airworthy so long as (y)
such Aircraft is not inoperable for more than thirty-five (35) consecutive days
or more than one hundred twenty (120) days in any 360-day period and (z) such
Routine Maintenance Check is being diligently and actively conducted by or on
behalf of the owner of such Aircraft and (ii) a temporarily inoperable Aircraft
(excluding a Routine Maintenance Aircraft) or a damaged Aircraft will be deemed
to be airworthy so long as such Aircraft is not unairworthy for more than ten
(10) consecutive days or more than one hundred twenty (120) days in any
three-hundred sixty (360) day period); provided that, in no event shall more
than five (5) Aircraft consisting of Eligible Aircraft be undergoing a Routine
Maintenance Check at any one time;

 

(b) Aircraft which do not have a valid and effective Certificate of
Airworthiness issued by the FAA;

 

(c) Aircraft located at any location not (i) owned or (ii) leased and controlled
by the Borrower or such Guarantor which remains at such location for more than
five (5) consecutive Business Days; provided, that, (y) as to any such location
(i.e., a location at which Aircraft shall remain located for more than 5
consecutive Business Days) which is leased by the

 

11



--------------------------------------------------------------------------------

Borrower or such Guarantor, if the Administrative Agent shall not have received
a Collateral Access Agreement (in form and substance acceptable to the
Administrative Agent in its reasonable discretion) duly authorized, executed and
delivered by the owner and lessor of such location, the Administrative Agent
may, at its option, establish such Reserves in respect of amounts at any time
due or to become due to the owner and lessor thereof as the Administrative Agent
shall reasonably determine), and (z) as to any such location owned and operated
by a third person, if the Administrative Agent shall not have received a
Collateral Access Agreement (in form and substance acceptable to the
Administrative Agent in its reasonable discretion) from the owner and operator
with respect to such location, duly authorized, executed and delivered by such
owner and operator, the Administrative Agent may, at its option, establish such
Reserves in respect of amounts at any time due or to become due to the owner and
operator thereof as the Administrative Agent shall reasonably determine,
provided further that, in addition, in order for such Aircraft at any such
location owned and operated by a third person to be Eligible Aircraft, the
Administrative Agent may require receipt by it of: (A) UCC financing statements
between the owner and operator, as consignee or bailee and the Borrower, as
consignor or bailor, in form and substance reasonably satisfactory to the
Administrative Agent, which are duly assigned to the Administrative Agent and
(B) a written notice to any lender to the owner and operator of the first
priority security interest in such Aircraft of the Administrative Agent for the
benefit of the Holders of Secured Obligations;

 

(d) Aircraft with respect to which the Administrative Agent, for the benefit of
the Holders of Secured Obligations, does not have a first priority, valid, fully
perfected and enforceable security interest (subject, as to priority, to the
Liens expressly permitted by Sections 6.15.2, 6.15.3 or 6.15.15);

 

(e) Aircraft subject to any Lien (other than Liens in favor of the
Administrative Agent for the benefit of the Holders of Secured Obligations and
to the Liens expressly permitted by Sections 6.15.2, 6.15.3 or 6.15.15);

 

(f) Aircraft beyond economic repair;

 

(g) Aircraft purchased or sold on consignment;

 

(h) Aircraft located outside the United States of America, except for Aircraft
located in (or transit to) Puerto Rico, Canada or South America in the ordinary
course of business for not more than five (5) consecutive Business Days and
which will return to the United States within five (5) Business Days;

 

(i) Aircraft held for sale or resale to third parties;

 

(j) Spare Parts or Engines;

 

(k) Aircraft leased from any Person;

 

(l) any DC-8 Aircraft without a cargo door;

 

12



--------------------------------------------------------------------------------

(m) Aircraft which have not been maintained in accordance with all applicable
Federal Aviation Laws, airworthiness directives and the maintenance program of
the Borrower approved by the FAA;

 

(n) Aircraft consisting of Specified Assets;

 

(o) Aircraft that are, in the Administrative Agent’s discretion exercised
reasonably, obsolete; and

 

(p) Aircraft at any location if the aggregate book value of all Aircraft at such
location is less than $100,000.

 

The criteria for Eligible Aircraft set forth above may only be changed and new
criteria for Eligible Aircraft may only be established, in each case by the
Administrative Agent in its reasonable discretion based on either (i) an event,
condition or other circumstance arising after the date hereof or (ii) an event,
condition or other circumstance existing on the date hereof to the extent the
Administrative Agent has no notice thereof prior to the date hereof, in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the Aircraft in the reasonable determination of the
Administrative Agent. Aircraft which are not Eligible Aircraft shall
nevertheless be part of the Collateral. To the extent the Administrative Agent
may establish Reserves or revise lending formulas so as to address any
circumstances, condition, event or contingency in a manner satisfactory to the
Administrative Agent in its reasonable discretion, the Administrative Agent
shall not change or add eligibility criteria for the same purpose.

 

“Eligible Engines” means Engines to the extent owned by (a) the Borrower or (b)
any Domestic Subsidiary which is a Guarantor, in connection with the operation
of its Boeing 767 Aircraft and that are owned for use in the ordinary course of
its business as a Certified Air Carrier. Notwithstanding the foregoing but
subject to the terms of the succeeding sentences, the following Engines shall
not constitute Eligible Engines:

 

(a) Engines at premises other than those owned or leased and controlled by the
Borrower; provided, that, (i) as to locations which are leased by the Borrower,
if the Administrative Agent shall not have received a Collateral Access
Agreement (in form and substance reasonably acceptable to the Administrative
Agent) from the owner and lessor with respect to such location, duly authorized,
executed and delivered by such owner and lessor, the Administrative Agent may,
at its option, establish such Reserves in respect of amounts at any time due or
to become due to the owner and lessor thereof as the Administrative Agent shall
reasonably determine, and (ii) as to locations owned and operated by a third
person, if the Administrative Agent shall not have received a Collateral Access
Agreement (in form and substance reasonably acceptable to the Administrative
Agent) from the owner and operator with respect to such location, duly
authorized, executed and delivered by such owner and operator, the
Administrative Agent may, at its option, establish such Reserves in respect of
amounts at any time due or to become due to the owner and operator thereof as
the Administrative Agent shall reasonably determine, provided further that, in
addition, in order for such Engines at locations owned and operated by a third
person to be Eligible Engines, the Administrative Agent may require receipt by
it of: (A) UCC financing statements between the owner and operator, as

 

13



--------------------------------------------------------------------------------

consignee or bailee and the Borrower, as consignor or bailor, in form and
substance reasonably satisfactory to the Administrative Agent, which are duly
assigned to the Administrative Agent and (B) a written notice to any lender to
the owner and operator of the first priority security interest in such Engines
of the Administrative Agent for the benefit of the Holders of Secured
Obligations;

 

(b) Engines with respect to which the Administrative Agent, for the benefit of
the Holders of Secured Obligations, does not have a first priority, valid, fully
perfected and enforceable security interest (subject, as to priority, to the
Liens expressly permitted by Sections 6.15.2, 6.15.3 or 6.15.15);

 

(c) Engines subject to any Lien (other than Liens in favor of the Administrative
Agent for the benefit of the Holders of Secured Obligations and to the Liens
expressly permitted by Sections 6.15.2, 6.15.3 or 6.15.15);

 

(d) Engines which are unserviceable or unairworthy (it being understood that (i)
an Engine which is temporarily inoperable solely by virtue of the fact that it
is undergoing a Routine Maintenance Check (such an Engine being hereafter
referred to as a “Routine Maintenance Check Engine”) shall not be deemed to be
unserviceable or unairworthy solely by virtue of this clause (d) so long as such
Engine is not inoperable for more than ninety-five (95) consecutive days or more
than one hundred twenty (120) days in any three hundred sixty (360) day period
and such Routine Maintenance Check is being diligently and actively conducted by
or on behalf of the Borrower and (ii) a temporarily inoperable Engine (excluding
a Routine Maintenance Engine) or a damaged Engine shall not be deemed to be
unserviceable or not airworthy solely by virtue of this clause (d) so long as
such Engine is not unserviceable for more than ninety (90) consecutive days);
provided, that, in no event shall more than five (5) Engines consisting of
Eligible Engines be undergoing a Routine Maintenance Check at any one time;

 

(e) Engines beyond economic repair;

 

(f) Engines purchased or sold on consignment;

 

(g) Engines located outside the United States of America;

 

(h) Engines held for sale or resale to third parties;

 

(i) Engines affixed, incorporated, installed, placed or attached in, on or to
any aircraft or other equipment of any Person other than an Aircraft in
accordance with all applicable Federal Aviation Laws;

 

(j) Engines which have not been maintained in accordance with all applicable
Federal Aviation Laws, airworthiness directives and the maintenance program of
the Borrower approved by the FAA;

 

(k) Spare Parts;

 

(l) Engines leased from any Person;

 

14



--------------------------------------------------------------------------------

(m) any Engine other than an Engine of a make and model suitable for
installation or use on a Boeing 767 Aircraft;

 

(n) Engines consisting of Specified Assets; and

 

(o) Engines at any location if the aggregate book value of all Engines at such
location is less than $100,000.

 

The criteria for Eligible Engines set forth above may only be changed and new
criteria for Eligible Engines may only be established, in each case by the
Administrative Agent in its reasonable discretion based on either (i) an event,
condition or other circumstance arising after the date hereof or (ii) an event,
condition or other circumstance existing on the date hereof to the extent the
Administrative Agent has no notice thereof prior to the date hereof, in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the Engines in the reasonable determination of the
Administrative Agent. Any Engines which are not Eligible Engines shall
nevertheless be part of the Collateral. To the extent the Administrative Agent
may establish Reserves or revise lending formulas so as to address any
circumstances, condition, event or contingency in a manner satisfactory to the
Administrative Agent in its reasonable discretion, the Administrative Agent
shall not change or add eligibility criteria for the same purpose.

 

“Engines” means goods of Borrower or a Guarantor consisting of aircraft engines
having 750 or more rated takeoff horsepower (or the equivalent thrust) which are
owned by Borrower or a Guarantor and used in connection with the operation of
its Aircraft, whether now owned or hereafter acquired and wherever located, and
all related components, parts and other property used in the operation of the
aircraft engines which are attached to, connected with or located on the
aircraft engines (including, without limitation, all equipment, parts,
appliances and accessories but excluding Aircraft, Simulators and Spare Parts).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London

 

15



--------------------------------------------------------------------------------

time) two (2) Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
British Bankers’ Association LIBOR rate is available to the Administrative
Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which Bank One or one of its affiliate banks offers to place deposits in
Dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, in the approximate amount of Bank One’s relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Revolving Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin then in effect, changing as and when the Applicable
Margin changes.

 

“Event of Loss” means, with respect to any Property, any of the following: (i)
any loss, destruction or damage of such Property or (ii) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property by any Governmental Authority.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income and franchise taxes imposed on it, together with, in any case, any
interest, penalties, fees or other assessments imposed by any of the following
jurisdictions as a result of such asserted liabilities for such taxes, by (i)
the jurisdiction under the laws of which such Lender or the Administrative Agent
is incorporated or organized or any political combination or subdivision or
taxing authority thereof, (ii) the jurisdiction in which the Administrative
Agent’s or such Lender’s principal executive office or such Lender’s applicable
Lending Installation is located, (iii) the jurisdiction in which the Borrower’s
or any of its Subsidiaries’ principal executive office is located or (iv) the
United States of America.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2.20.

 

“FAA” means the Federal Aviation Administration of the United States Department
of Transportation, and any successor or replacement administration, governmental
agency or other entity having the same or similar authority and
responsibilities.

 

“Facility LC” is defined in Section 2.20.1.

 

“Facility LC Application” is defined in Section 2.20.3.

 

“Facility LC Collateral Account” is defined in Section 2.20.11.

 

16



--------------------------------------------------------------------------------

“Federal Aviation Laws” means Title 49 of the United States Code, as the same
now exists or may hereafter from time to time be amended, modified, recodified
or supplemented, together with all rules, regulations, directives, special
directives and interpretations thereunder or related thereto.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Columbus, Ohio time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Capital Stock from being pledged pursuant to a pledge agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

“Financing” means, with respect to any Person, (i) the issuance or sale by such
Person of any equity interests (including warrants and similar instruments) in
such Person, or (ii) the issuance or sale by such Person of any Subordinated
Indebtedness; provided, however, that the foregoing clause (ii) shall not permit
the incurrence by the Borrower or any Subsidiary of any Indebtedness if such
incurrence is not otherwise permitted by Section 6.14.

 

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, modified or supplemented from time to time.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

 

“Fixed Asset Availability” means, at any time, an amount equal to (i) seventy
(70%) percent of the Net Orderly Liquidation Value of the Eligible Aircraft,
plus (ii) seventy (70%) percent of the Net Orderly Liquidation Value of the
Eligible Engines.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the Applicable Margin then in effect, changing as and when the
Applicable Margin changes.

 

17



--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.

 

“Foreign Subsidiary” means any Subsidiary of any which is not a Domestic
Subsidiary of such Person.

 

“FTZ” means Airborne FTZ, Inc., an Ohio corporation.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantor” means each Subsidiary of the Borrower which is a party to the
Guaranty Agreement, including each Subsidiary of the Borrower which becomes a
party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.

 

“Guaranty Agreement” means the Guaranty Agreement, dated as of the Closing Date,
made by the Guarantors in favor of the Administrative Agent for the benefit of
the Holders of Secured Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuer in respect of Reimbursement Obligations, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iv) each Lender (or
affiliate thereof), in respect of all Rate Management Obligations of the
Borrower to such Lender (or such affiliate) as exchange party or counterparty
under any Rate Management Transaction, and (v) their respective successors,
transferees and assigns.

 

“Hub and Line-Haul Services Agreement” means that certain Hub and Line-Haul
Services Agreement dated as of August 15, 2003 between Airborne and the Borrower
as in effect on the Closing Date and without giving effect to any amendments
thereto thereafter.

 

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than contractual
obligations not yet due to purchase Aircraft and current accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by

 

18



--------------------------------------------------------------------------------

such Person, (iv) obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (v) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such Person in respect of
indebtedness otherwise described in this definition, (viii) reimbursement
obligations under Letters of Credit, bankers’ acceptances, surety bonds and
similar instruments, (ix) Off-Balance Sheet Liabilities, (x) obligations under
Sale and Leaseback Transactions, (xi) Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts, (xii) Rate Management
Obligations, and (xiii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person but shall exclude unfunded
liabilities under ERISA and Operating Lease Obligations.

 

“Intellectual Property Security Agreements” means the intellectual property
security agreements as any Credit Party may from time to time make in favor of
the Administrative Agent for the benefit of the Holders of Secured Obligations,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two or three months, commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two or three months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second or third succeeding month, such Interest
Period shall end on the last Business Day of such next, second or third
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers or employees or advances to repair facilities
for repair or modification work made in the ordinary course of business),
extension of credit (other than Accounts arising in the ordinary course of
business) or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes, debentures or other securities owned by
such Person; any deposit accounts and certificate of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

 

“LC Fee” is defined in Section 2.20.4.

 

“LC Issuer” means Bank One (or any subsidiary or affiliate of Bank One
designated by Bank One) in its capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

19



--------------------------------------------------------------------------------

“LC Payment Date” is defined in Section 2.20.5.

 

“Lender Increase Notice” is defined in Section 2.5.3(i).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the LC Issuer.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business, a
Substantial Portion of Property, condition (financial or otherwise), or
operations or results of operations of the Borrower, or the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower or any
Subsidiary to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders thereunder or
their rights with respect to a Substantial Portion of the Collateral.

 

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $1,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

20



--------------------------------------------------------------------------------

“Modify” and “Modification” are defined in Section 2.20.1.

 

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.

 

“Net Amount of Eligible Accounts” means the gross amount of the Eligible
Accounts less (a) sales, excise or similar taxes included in the amount thereof
and (b) returns, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding, available or claimed with respect
thereto.

 

“Net Cash Proceeds” means, (1) with respect to any Asset Sale or any Financing
by any Person, cash (freely convertible into Dollars) received by such Person or
any Subsidiary of such Person from such Asset Sale (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale) or such Financing, after
(i) provision for all income or other taxes measured by or resulting from such
sale of Property, (ii) payment of all reasonable brokerage commissions and other
fees and expenses related to such sale of Property or Financing, and (iii) all
amounts used to repay Indebtedness secured by a Lien on any asset disposed of in
such Asset Sale which is or may be required (by the express terms of the
instrument governing such Indebtedness) to be repaid in connection with such
Asset Sale (including payments made to obtain or avoid the need for the consent
of any holder of such Indebtedness) or Financing and (2) with respect to an
Event of Loss of a Person, cash (freely convertible in Dollars) received by or
for such Person’s account, net of (i) reasonable direct costs or expenses
incurred in connection with such Event of Loss incurred in investigating or
recovering such cash and reasonable reserves associated therewith in accordance
with Agreement Accounting Principles and (ii) amounts required to repay
principal of, premium if any, and interest on any Indebtedness or statutory or
other obligations secured by any Lien on the property (or portion thereof) so
damaged or taken (other than the Secured Obligations) which is required to be
and is repaid in connection with such Event of Loss.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

“Net Orderly Liquidation Value” means the amount equal to the amount of the
recovery in respect of the Aircraft or Engines, as applicable, at such time on a
“net orderly liquidation value” basis as set forth in the most recent acceptable
appraisal of Aircraft or Engines, as

 

21



--------------------------------------------------------------------------------

applicable, received by the Administrative Agent in accordance with Section
6.1.11, net of operating expenses, liquidation expenses and commissions likely
to be incurred in connection with the liquidation of the Aircraft or Engines as
applicable, as set forth in such appraisal; it being understood that the “net
orderly liquidation value” of the Aircraft or Engines, as applicable, shall be
determined by reference to the midpoint between such “net orderly liquidation
value” for a twelve-month liquidation period and such “net orderly liquidation
value” for an eighteen-month liquidation period as set forth in such appraisal.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.13.

 

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, the LC Issuer, the Arranger, any affiliate of
the Administrative Agent, any Lender, the LC Issuer or the Arranger, or any
indemnitee under the provisions of Section 9.6 or any other provisions of the
Loan Documents, in each case of any kind or nature, present or future, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, foreign exchange
risk, guaranty, indemnification, or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired. The
term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.

 

“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to Accounts
or notes receivable sold by such Person, (ii) any liability under any so-called
“synthetic lease” or “tax ownership operating lease” transaction entered into by
such Person, or (iii) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

 

“Participants” is defined in Section 12.2.1.

 

22



--------------------------------------------------------------------------------

“Payment Date” means the last day of each March, June, September and December
and the Revolving Loan Termination Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” is defined in Section 6.13.3.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

 

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, by and between the Credit Parties and
the Administrative Agent for the benefit of the Holders of Secured Obligations,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

 

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary.

 

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Proposed New Lender” is defined in Section 2.5.3(i).

 

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.

 

“Purchasers” is defined in Section 12.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

23



--------------------------------------------------------------------------------

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.

 

“Reports” is defined in Section 9.6.

 

24



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Revolving Loan Commitment (or, if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Outstanding Revolving Credit Exposure at such time); provided that so
long as there are no more than two (2) Lenders, Required Lenders shall mean each
of the Lenders.

 

“Reserves” means, as of any date of determination, such amounts as the
Administrative Agent may from time to time establish and revise in its
reasonable discretion reducing the amount of Revolving Loans and LC Obligations
which would otherwise be available to the Borrower under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by the Administrative Agent in its reasonable discretion,
adversely affect, or would have a reasonable likelihood of adversely affecting,
either (i) the Collateral or any other property which is security for the
Secured Obligations or its value or (ii) the assets, business or operations of
the Borrower or (b) the security interests and other rights of the
Administrative Agent or any other Holder of Secured Obligations in the
Collateral (including the enforceability, perfection and priority thereof) or
(c) to reflect the Administrative Agent’s reasonable belief that any collateral
report or financial information furnished by or on behalf of any Credit Party to
the Administrative Agent is or was incomplete, inaccurate or misleading in any
material respect or (d) in respect of any state of facts which the
Administrative Agent determines in its reasonable discretion constitutes a
Default or an Unmatured Default or (e) to reflect damage, loss, defect or
disrepair with respect to any Eligible Aircraft or Eligible Engines. Without
limiting the generality of the foregoing, Reserves may be established to reflect
that dilution with respect to the Accounts (based on the ratio of the aggregate
amount of non-cash reductions in Accounts for any period to the aggregate dollar
amount of the sales of the Borrower for such period) as calculated by the
Administrative Agent for any period is or is reasonably anticipated to be
greater than ten (10%) percent. To the extent the Administrative Agent may
revise the lending formulas used to determine the Borrowing Base or establish
new criteria or revise existing criteria for Eligible Accounts, Eligible
Aircraft or Eligible Engines so as to address any circumstances, condition,
event or contingency in a manner satisfactory to the Administrative Agent in its
reasonable discretion, the Administrative Agent shall not establish a Reserve
for the same purpose. The amount of any Reserve established by the
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
the Administrative Agent in its reasonable discretion.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s capital stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such capital stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any equity interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other equity interests of the
Borrower (other than Disqualified Stock), (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any

 

25



--------------------------------------------------------------------------------

Indebtedness prior to the stated maturity thereof, other than the Obligations
and (iv) any payment of a claim for the rescission of the purchase or sale of,
or for material damages arising from the purchase or sale of, any Indebtedness
(other than the Secured Obligations) or any equity interests of the Borrower or
any of the Borrower’s Subsidiaries, or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1.1 (and any
conversion or continuation thereof).

 

“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to Section
12.3, as such amount may be modified from time to time pursuant to the terms
hereof.

 

“Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment at
such time by (ii) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Revolving Loan Pro Rata Share”
means the percentage obtained by dividing (a) such Lender’s Outstanding
Revolving Credit Exposure at such time by (b) the Aggregate Outstanding
Revolving Credit Exposure at such time.

 

“Revolving Loan Termination Date” means the earlier of (a) March 31, 2007, and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.2 hereof or the Revolving Loan Commitments pursuant to
Section 8.1 hereof.

 

“Routine Maintenance Check” means, with respect to any Aircraft or Engine, a
routine, regularly scheduled maintenance check of such Aircraft or Engine which
is (a) conducted in the ordinary course of business and consistent with past
practices of Borrower, (b) conducted solely to the extent necessary to comply
with Federal Aviation Laws requiring that such Aircraft or Engine undergo a
periodic routine maintenance examination in accordance with Federal Aviation
Laws and (c) not being conducted because such Aircraft or Engine is damaged,
defective or otherwise inoperable.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

26



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender.

 

“Selling Lender” is defined in Section 2.5.3(ii).

 

“Senior Note” means that certain First Non-Negotiable Promissory Note dated
August 15, 2003 executed by the Borrower in favor of Airborne for an aggregate
principal amount equal to $92,948,714.

 

“Senior Note Documents” means the Senior Note and any of the documents executed
and/or delivered in connection therewith.

 

“Simulators” means the following flight simulators owned by the Borrower and
located at the Wilmington Air Park in Wilmington, Ohio: (a) Boeing 767 Level C
simulator; (b) DC-9 Level C simulator; (c) DC-9 Level B simulator; and (d) DC-8
Level B simulator.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Spare Parts” means goods of Borrower or a Guarantor consisting of aircraft
instruments, apparatus, parts (whether rotable, repairable or expendable),
accessories, appliances, avionics, and other components and parts, which are
owned or held by or on behalf of Borrower or such Guarantor in connection with
the use, operation or maintenance of Aircraft, Engines or Simulators or held for
resale and which are not then attached to, connected with or located on an
Aircraft (other than being in transit), Engine or Simulator, in each case,
whether now owned or hereafter acquired and wherever located, including, without
limitation, “appliances” (as such term is defined in 49 U.S.C. 40102(a)(11)) and
“spare parts” (as such term is defined in 49 U.S.C. 40102(a)(38)) but excluding
Aircraft, Engines and Simulators.

 

“Specified Assets” means the assets of the Borrower set forth on Schedule 1.1.

 

“Subordinated Documents” means the Senior Note Documents and any instruments and
documents evidencing, or entered into in connection with, Subordinated
Indebtedness.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Required Lenders.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

27



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 5% of the consolidated
tangible assets of the Borrower and its Subsidiaries or Property which is
responsible for more than 5% of the consolidated net revenues of the Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

“Wilmington Airpark Sublease” means that certain Wilmington Airpark Sublease
dated as of August 15, 2003 between Airborne and the Borrower as in effect on
the Closing Date and without giving effect to any amendments thereto thereafter.

 

1.2. Plural Forms. The foregoing definitions shall be equally applicable to both
the singular and plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

2.1. Revolving Loan Commitments. From and including the Closing Date and prior
to the Revolving Loan Termination Date, upon the satisfaction of the conditions
precedent set forth in Section 4.1 and 4.2, as applicable, each Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to (i) make Revolving Loans to the Borrower from time to time and (ii)
participate in Facility LCs issued upon the request of the Borrower, in each
case in an amount not to exceed in the aggregate at any one time outstanding of
its Revolving Loan Pro Rata Share of the Adjusted Available Aggregate Revolving
Loan Commitment;

 

28



--------------------------------------------------------------------------------

provided that at no time shall the Aggregate Outstanding Revolving Credit
Exposure hereunder exceed the Adjusted Available Aggregate Revolving Loan
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans at any time prior to the Revolving Loan
Termination Date. The commitment of each Lender to lend hereunder shall
automatically expire on the Revolving Loan Termination Date. The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.20.

 

2.2. Required Payments; Termination. (a) Any outstanding Revolving Loans shall
be paid in full by the Borrower on the Revolving Loan Termination Date and all
other unpaid Obligations shall be paid in full by the Borrower on the later of
the date when due or the Revolving Loan Termination Date. In addition, if at any
time the Aggregate Outstanding Revolving Credit Exposure hereunder exceeds the
Adjusted Available Aggregate Revolving Loan Commitment, the Borrower shall
immediately (i) repay outstanding Revolving Loans and (ii) upon repayment in
full of the Revolving Loans, cash collateralize the outstanding LC Obligations
by depositing funds in the Facility LC Collateral Account, in an aggregate
amount equal to such excess. Notwithstanding the termination of the Revolving
Loan Commitments under this Agreement on the Revolving Loan Termination Date,
until all of the Obligations (other than contingent indemnity obligations) shall
have been fully paid and satisfied and all financing arrangements among the
Borrower and the Lenders hereunder and under the other Loan Documents shall have
been terminated, all of the rights and remedies under this Agreement and the
other Loan Documents shall survive.

 

(b) Asset Sales and Casualty Events. Upon (1) the consummation of any Asset Sale
(other than sales or other dispositions permitted under Sections 6.12.1, 6.12.2,
6.12.3 or 6.12.5) by the Borrower or any Subsidiary or (2) the Borrower or any
Subsidiary suffering an Event of Loss, in each case within five (5) Business
Days after the Borrower’s or any of its Subsidiaries’ receipt of any Net Cash
Proceeds (or conversion to cash of non-cash proceeds (whether principal or
interest and including securities, release of escrow arrangements)) received
from any such Asset Sale or Event of Loss, the Borrower shall make a mandatory
prepayment of the Revolving Loans, subject to the provisions governing the
application of payments set forth in Section 2.2(d), in an amount equal to one
hundred percent (100%) of such Net Cash Proceeds. Notwithstanding the foregoing,
Net Cash Proceeds of Asset Sales or Events of Loss, with respect to which the
Borrower shall have given the Administrative Agent written notice of its
intention to repair or replace the Property subject to any such Asset Sale or
Event of Loss or invest such Net Cash Proceeds in the purchase of assets (other
than securities, unless those securities represent equity interests in an entity
that becomes a Guarantor) to be used by one or more of the Borrower or the
Guarantors in their businesses within one year following such Event of Loss,
shall not be subject to the provisions of the first sentence of this Section
2.2(b) unless and to the extent that such applicable period shall have expired
without such repair or replacement having been made.

 

(c) Financings. Upon the consummation of any Financing by the Borrower or any
Subsidiary of the Borrower, within three (3) Business Days after the Borrower’s
or any of its Subsidiaries’ receipt of any Net Cash Proceeds, the Borrower shall
make a mandatory prepayment of the Revolving Loans, subject to the provisions
governing the application of payments set forth in Section 2.2(d), in an amount
equal to one hundred percent (100%) of such Net Cash Proceeds.

 

29



--------------------------------------------------------------------------------

(d) Application of Designated Prepayments. Each mandatory prepayment required by
clauses (b) and (c) of this Section 2.2 shall be referred to herein as a
“Designated Prepayment.” Designated Prepayments of Revolving Loans shall not be
a permanent reduction of the Aggregate Revolving Loan Commitment and shall first
be applied to Floating Rate Loans and to any Eurodollar Rate Loans maturing on
such date and then to subsequently maturing Eurodollar Rate Loans in order of
maturity. Notwithstanding the foregoing, so long as no Default has occurred and
is then continuing and at the Borrower’s option, the Administrative Agent shall
hold all Designated Prepayments to be applied to Eurodollar Rate Loans in escrow
for the benefit of the Lenders and shall release such amounts upon the
expiration of the Interest Periods applicable to any such Eurodollar Rate Loans
being prepaid (it being understood and agreed that interest shall continue to
accrue on the Obligations until such time as such prepayments are released from
escrow and applied to reduce the Obligations); provided, however, that upon the
occurrence and continuance of a Default, such escrowed amounts may be applied to
Eurodollar Rate Loans without regard to the expiration of any Interest Period
and the Borrower shall make all payments under Section 3.4 resulting therefrom.

 

2.3. Ratable Loans; Types of Advances. (a) Each Advance hereunder shall consist
of Loans made from the several Lenders ratably in proportion to their respective
Revolving Loan Pro Rata Share.

 

(b) The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.

 

2.4. [RESERVED].

 

2.5. Commitment Fee; Aggregate Revolving Loan Commitment.

 

2.5.1 Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their Revolving Loan Pro Rata
Shares, from and after the Closing Date until the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole, a commitment fee (the
“Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on the
average daily Available Aggregate Revolving Loan Commitment for the applicable
period. All such Commitment Fees payable hereunder shall be payable quarterly in
arrears on each Payment Date; provided, that if any Lender continues to have
Outstanding Revolving Credit Exposure after the termination of its Revolving
Loan Commitment, then the Commitment Fee shall continue to accrue and be due and
payable pursuant to the terms hereof until such Outstanding Revolving Credit
Exposure is reduced to zero.

 

2.5.2 Reductions in Aggregate Revolving Loan Commitment. The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Lenders in the minimum amount of $2,000,000 (and in multiples
of $1,000,000 in excess thereof), upon at least two (2) Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction, provided, however, that the amount of the Aggregate Revolving
Loan Commitment may not be reduced below the Aggregate Outstanding Revolving
Credit Exposure. All accrued Commitment Fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder and on the final date upon which all Loans are repaid.

 

30



--------------------------------------------------------------------------------

2.5.3 Increase in Aggregate Revolving Loan Commitment. (i) At any time, but not
more than once, the Borrower may request that the Aggregate Revolving Loan
Commitment be increased; provided that, without the prior written consent of all
of the Lenders, (A) the Aggregate Revolving Loan Commitment shall at no time
exceed $45,000,000 minus the aggregate amount of all reductions in the Aggregate
Revolving Loan Commitment previously made pursuant to Section 2.5.2; (B) such
request shall be in an amount equal to $10,000,000; and (C) the aggregate amount
of such increase shall not exceed $10,000,000. Such request shall be made in a
written notice given to the Administrative Agent and the Lenders by the Borrower
not less than twenty (20) Business Days prior to the proposed effective date of
such increase, which notice (a “Commitment Increase Notice”) shall specify the
amount of the proposed increase in the Aggregate Revolving Loan Commitment and
the proposed effective date of such increase. In the event of such a Commitment
Increase Notice, each of the Lenders shall be given the opportunity to
participate in the requested increase ratably in the proportions that their
respective Revolving Loan Commitments bear to the Aggregate Revolving Loan
Commitment under this Agreement. On or prior to the date that is fifteen (15)
Business Days after receipt of the Commitment Increase Notice, each Lender shall
submit to the Administrative Agent a notice indicating the maximum amount by
which it is willing to increase its Revolving Loan Commitment in connection with
such Commitment Increase Notice (any such notice to the Administrative Agent
being herein a “Lender Increase Notice”). Any Lender which does not submit a
Lender Increase Notice to the Administrative Agent prior to the expiration of
such fifteen (15) Business Day period shall be deemed to have denied any
increase in its Revolving Loan Commitment. In the event that the increases of
Revolving Loan Commitments set forth in the Lender Increase Notices exceed the
amount requested by the Borrower in the Commitment Increase Notice, the
Administrative Agent and the Arranger shall have the right, with the consent of
the Borrower, to allocate the amount of increases necessary to meet the
Borrower’s Commitment Increase Notice. In the event that the Lender Increase
Notices are less than the amount requested by the Borrower, not later than three
(3) Business Days prior to the proposed effective date, the Borrower may notify
the Administrative Agent of any financial institution that shall have agreed to
become a “Lender” party hereto (a “Proposed New Lender”) in connection with the
Commitment Increase Notice. Any Proposed New Lender shall be subject to the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld). If the Borrower shall not have arranged any Proposed New Lender(s) to
commit to the shortfall from the Lender Increase Notices, then the Borrower
shall be deemed to have reduced the amount of its Commitment Increase Notice to
the aggregate amount set forth in the Lender Increase Notices. Based upon the
Lender Increase Notices, any allocations made in connection therewith and any
notice regarding any Proposed New Lender, if applicable, the Administrative
Agent shall notify the Borrower and the Lenders on or before the Business Day
immediately prior to the proposed effective date of the amount of each Lender’s
and Proposed New Lenders’ Revolving Loan Commitment (the “Effective Commitment
Amount”) and the amount of the Aggregate Revolving Loan Commitment, which
amounts shall be effective on the following Business Day. Any increase in the

 

31



--------------------------------------------------------------------------------

Aggregate Revolving Loan Commitment shall be subject to the following conditions
precedent: (I) as of the date of the Commitment Increase Notice and as of the
proposed effective date of the increase in the Aggregate Revolving Loan
Commitment, all representations and warranties shall be true and correct in all
material respects as though made on such date and no event shall have occurred
and then be continuing which constitutes a Default or Unmatured Default, (II)
the Borrower, the Administrative Agent and each Proposed New Lender or Lender
that shall have agreed to provide a “Revolving Loan Commitment” in support of
such increase in the Aggregate Revolving Loan Commitment shall have executed and
delivered a “Commitment and Acceptance” substantially in the form of Exhibit H
hereto, (III) counsel for the Borrower and for the Guarantors shall have
provided to the Administrative Agent supplemental opinions in form and substance
reasonably satisfactory to the Administrative Agent and (IV) the Borrower and
the Proposed New Lender shall otherwise have executed and delivered such other
instruments and documents as may be required under Article IV or that the
Administrative Agent shall have reasonably requested in connection with such
increase. If any fee shall be charged by the Lenders in connection with any such
increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Administrative Agent to the Borrower. No less than two (2) Business Days prior
to the effective date of the increase of the Aggregate Revolving Loan
Commitment, the Administrative Agent shall notify the Borrower of the amount of
the fee to be charged by the Lenders, and the Borrower may, at least one (1)
Business Day prior to such effective date, cancel its request for the commitment
increase. If the commitment increase is cancelled pursuant to the immediately
preceding sentence, the Borrower’s cancelled increase request shall not be
counted towards the Borrower’s maximum number of increase requests permitted by
the first sentence of this Section 2.5.3(i). Upon satisfaction of the conditions
precedent to any increase in the Aggregate Revolving Loan Commitment, the
Administrative Agent shall promptly advise the Borrower and each Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Revolving Loan Commitment that is supported by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Revolving Loan Commitment hereunder at any time.

 

(ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Revolving Loan Commitment prior to the effective date of any increase in the
Aggregate Revolving Loan Commitment and (2) each Proposed New Lender that is
allocated an Effective Commitment Amount in connection with any Commitment
Increase Notice and (B) the term “Selling Lender(s)” shall mean each Lender
whose Revolving Loan Commitment is not being increased from that in effect prior
to such increase in the Aggregate Revolving Loan Commitment. Effective on the
effective date of any increase in the Aggregate Revolving Loan Commitment
pursuant to clause (i) above, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its

 

32



--------------------------------------------------------------------------------

outstanding Credit Extensions in the respective dollar amounts and percentages
necessary so that, from and after such sale, each such Selling Lender’s
outstanding Credit Extensions shall equal such Selling Lender’s Revolving Loan
Pro Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Credit Extensions. Effective on the effective date of the increase
in the Aggregate Revolving Loan Commitment pursuant to clause (i) above, each
Buying Lender hereby purchases and accepts such grant, assignment and conveyance
from the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Credit Extensions purchased
hereby shall equal the respective dollar amount necessary so that, from and
after such payments, each Buying Lender’s outstanding Credit Extensions shall
equal such Buying Lender’s Revolving Loan Pro Rata Share (calculated based upon
the Effective Commitment Amounts) of the outstanding Credit Extensions. Such
amount shall be payable on the effective date of the increase in the Aggregate
Revolving Loan Commitment by wire transfer of immediately available funds to the
Administrative Agent. The Administrative Agent, in turn, shall wire transfer any
such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Credit
Extensions being sold and assigned hereby for its own account and has not sold,
transferred or encumbered any or all of its interest in such Credit Extensions,
except for participations which will be extinguished upon payment to Selling
Lender of an amount equal to the portion of the outstanding Credit Extensions
being sold by such Selling Lender. Each Buying Lender hereby acknowledges and
agrees that, except for each Selling Lender’s representations and warranties
contained in the foregoing sentence, each such Buying Lender has entered into
its Commitment and Acceptance with respect to such increase on the basis of its
own independent investigation and has not relied upon, and will not rely upon,
any explicit or implicit written or oral representation, warranty or other
statement of the Lenders or the Administrative Agent concerning the
authorization, execution, legality, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents. The
Borrower hereby agrees to compensate each Selling Lender for all losses,
expenses and liabilities incurred by each Lender in connection with the sale and
assignment of any Eurodollar Loan hereunder on the terms and in the manner as
set forth in Section 3.4.

 

2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $500,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Adjusted
Available Aggregate Revolving Loan Commitment minus the Aggregate Outstanding
Revolving Credit Exposure at such time.

 

2.7. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances, in a minimum aggregate amount
of $1,000,000 or any integral multiple of $500,000 in excess thereof, with
notice to the Administrative Agent by 11:00 a.m. (Columbus, Ohio time) on the
date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or

 

33



--------------------------------------------------------------------------------

premium, all outstanding Eurodollar Advances, or, in a minimum aggregate amount
of $1,000,000 or any integral multiple of $500,000 in excess thereof, any
portion of the outstanding Eurodollar Advances upon three (3) Business Days’
prior notice to the Administrative Agent.

 

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than three (3) Interest Periods in effect with respect to
all of the Loans at any time, unless such limit has been waived by the
Administrative Agent in its sole discretion. The Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. (Columbus, Ohio time) at least one Business Day before the Borrowing
Date of each Floating Rate Advance and three Business Days before the Borrowing
Date for each Eurodollar Advance, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

Not later than 1:00 p.m. (Columbus, Ohio time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in Federal or other funds
immediately available in Columbus to the Administrative Agent at its address
specified pursuant to Article XIII. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

 

2.9. Conversion and Continuation of Outstanding Advances; No Making, Conversion
or Continuation of Eurodollar Advances After Default. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of an Advance of any Type into any other Type or Types
of Advances; provided that any conversion of any Eurodollar Advance shall be
made on, and only on, the last day of the Interest Period applicable thereto.
Notwithstanding anything to the contrary contained in this Section 2.9, during
the continuance of a Default or an Unmatured Default, the Administrative Agent
may (or shall at the direction of the Required Lenders), by notice to the
Borrower, declare that no Advance may be made, converted or continued as a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a

 

34



--------------------------------------------------------------------------------

Eurodollar Advance not later than 10:00 a.m. (Columbus, Ohio time) at least one
(1) Business Day, in the case of a conversion into a Floating Rate Advance, or
three (3) Business Days, in the case of a conversion into or continuation of a
Eurodollar Advance, prior to the date of the requested conversion or
continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof. No
Interest Period in respect of any Revolving Loan may end after the Revolving
Loan Termination Date.

 

2.11. Rates Applicable After Default. During the continuance of a Default
(including the Borrower’s failure to pay any Loan at maturity) the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurodollar Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, and (iii) the LC Fee shall be increased by 2% per
annum; provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions, Advances, fees and other Obligations hereunder without any election
or action on the part of the Administrative Agent or any Lender.

 

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (Columbus, Ohio time) on the date when due and shall

 

35



--------------------------------------------------------------------------------

(except in the case of Reimbursement Obligations for which the LC Issuer has not
been fully indemnified by the Lenders, or as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders.
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
Bank One for each payment of the Obligations as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuer in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.20.6.

 

2.13. Noteless Agreement; Evidence of Indebtedness.

 

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

  (ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period (in the case of a Eurodollar Advance) with respect
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and (f) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

  (iv) Any Lender may request that its Revolving Loans be evidenced by
promissory notes (the “Notes”) in substantially the form of Exhibit E. In such
event, the Borrower shall prepare, execute and deliver to such Lender such
Note(s) payable to the order of such Lender. Thereafter, the Loans evidenced by
such Note(s) and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note(s) for cancellation and requests that such
Loans once again be evidenced as described in paragraphs (i) and (ii) above.

 

36



--------------------------------------------------------------------------------

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be authorized and acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.

 

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest on Advances, LC Fees and all
other fees hereunder shall be calculated for actual days elapsed on the basis of
a 360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
12:00 noon (Columbus, Ohio time) at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
the Administrative Agent or any Lender hereunder shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.

 

2.16. Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans. Promptly after receipt thereof,
the Administrative Agent will notify each Lender of the contents of each
Aggregate Revolving Loan Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the LC Issuer, the Administrative Agent will notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Administrative Agent will notify the Borrower and each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give the Borrower and each Lender
prompt notice of each change in the Alternate Base Rate. Not later than 1:00
p.m. (Columbus, Ohio time) on each Borrowing Date, each Lender shall make
available its Revolving Loan or Revolving Loans in funds immediately available
in Columbus to the Administrative Agent at its address specified pursuant to
Article XIII. The Administrative Agent will promptly make the funds so received
from the Lenders available to the Borrower at the Administrative Agent’s
aforesaid address.

 

37



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as
applicable, and may change its Lending Installation from time to time. All terms
of this Agreement shall apply to any such Lending Installation and the Loans,
Facility LCs, participations in LC Obligations and any Notes issued hereunder
shall be deemed held by each Lender or the LC Issuer, as applicable, for the
benefit of any such Lending Installation. Each Lender and the LC Issuer may, by
written notice to the Administrative Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

 

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 

2.19. Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3, or if any Lender
defaults in its obligations to extend Loans or participate in Facility LCs
hereunder (any Lender so affected an “Affected Lender”), the Borrower may elect,
if such amounts continue to be charged or such suspension is still effective, to
terminate or replace the Revolving Loan Commitment and Loans of such Affected
Lender, provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of such termination or replacement, and provided further
that, concurrently with such termination or replacement, (i) if the Affected
Lender is being replaced, another bank or other entity which is reasonably
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Outstanding Revolving Credit Exposure of the
Affected Lender pursuant to an Assignment Agreement substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3

 

38



--------------------------------------------------------------------------------

applicable to assignments, (ii) the Borrower shall pay to such Affected Lender
in immediately available funds on the day of such replacement (A) all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the purchasing
Lender, and (iii) if the Affected Lender is being terminated, the Borrower shall
pay to such Affected Lender all Obligations due to such Affected Lender
(including the amounts described in the immediately preceding clauses (i) and
(ii) plus, to the extent not paid by the replacement Lender, the outstanding
principal balance of such Affected Lender’s Credit Extensions).

 

2.20. Facility LCs.

 

2.20.1 Existing Letters of Credit; Issuance. The Borrower, the Lenders, the
Administrative Agent and the LC Issuer agree and confirm that, as of the Closing
Date, and subject to the satisfaction of the condition precedent set forth in
Section 4.1, the Existing Letters of Credit shall (x) be deemed to have been
issued pursuant to this Agreement, (y) constitute Facility LCs, and (z) be
governed by this Section 2.20, together with the other terms and conditions of
this Agreement. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial Letters of Credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action, a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Revolving Loan Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $30,000,000 and (ii)
the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Adjusted Available Aggregate Revolving Loan Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Revolving Loan Termination Date and (y) one year after its issuance;
provided that any Facility LC with a one-year term may provide for the renewal
thereof for additional one-year periods (which in no event shall extend beyond
the date referred to in the preceding clause (x)).

 

2.20.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its
Revolving Loan Pro Rata Share.

 

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 10:00 a.m. (Columbus, Ohio time) at least five Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC,

 

39



--------------------------------------------------------------------------------

and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
LC Issuer shall promptly notify the Administrative Agent, and, upon issuance
only, the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV (the satisfaction of which the LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to the LC Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

 

2.20.4 LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Revolving
Loan Pro Rata Shares, a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date; provided that, in connection with any
Facility LC, such letter of credit fee shall equal 1.25% per annum so long as
the Administrative Agent has received from the Borrower an amount in immediately
available funds as such collateral equal to (“Cash Collateral Coverage”) at
least 105% of the LC Obligations owing under or in connection with such Facility
LC (it being understood and agreed that such funds shall secure such LC
Obligations and any other Secured Obligations and shall be deposited in a
deposit account maintained with Bank One). Such cash collateral will be released
if and to the extent that (1) the then Cash Collateral Coverage is greater than
105% of the then applicable LC Obligations or (2) such Facility LCs (or any one
or more of them) are cancelled or expire and no Reimbursement Obligations remain
outstanding with respect thereto. The Borrower shall also pay to the LC Issuer
for its own account (x) at the time of issuance or renewal of each Facility LC
which is a standby letter of credit, a fronting fee calculated on a per annum
basis in an amount determined by taking a fraction the numerator of which is the
greater of (i) $1,000 and (ii) an amount equal to 0.25% times the face amount of
such Facility LC, and the denominator of which is 360 and multiplying such
fraction by the number of days such Facility LC is intended to be outstanding
based on the expiry date thereof, (y) in connection with each Facility LC which
is a commercial letter of credit, a fee in accordance with the LC Issuer’s
customary commissions for such letters of credit and (z) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time. Each fee described in this Section
2.20.4 shall constitute an “LC Fee”.

 

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment

 

40



--------------------------------------------------------------------------------

Date”). The responsibility of the LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Revolving Loan Pro Rata Share of the amount of
each payment made by the LC Issuer under each Facility LC to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.20.6 below, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Columbus, Ohio time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.

 

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. If the
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 2.20, such unpaid Reimbursement Obligation shall at that time be
automatically converted into an Obligation and the Borrower shall be deemed to
have elected to borrow a Revolving Loan from the Lenders as of the date of the
payment by the LC Issuer giving rise to the Reimbursement Obligation equal in
amount to the amount of the unpaid Reimbursement Obligation. Such Revolving Loan
shall be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to a Revolving Loan if the
Borrower shall have failed to make such payment to the Administrative Agent for
the account of the LC Issuer prior to such time. Such Revolving Loan shall
constitute a Floating Rate Advance and the proceeds of such Advance shall be
used to repay such Reimbursement Obligation. If, for any reason, the Borrower
fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises and, for any reason, the Lenders are unable to make or have no
obligation to make a Revolving Loan, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Advance. The Borrower agrees to indemnify the LC
Issuer against any

 

41



--------------------------------------------------------------------------------

loss or expense determined by the LC Issuer in good faith to have resulted from
any conversion pursuant to this Section 2.20 by reason of the inability of the
LC Issuer to convert the amount received from the Borrower or from the Lenders,
as applicable, into an amount equal to the amount of such Reimbursement
Obligation. The LC Issuer will pay to each Lender ratably in accordance with its
Revolving Loan Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by the LC Issuer, but only to the extent such
Lender has made payment to the LC Issuer in respect of such Facility LC pursuant
to Section 2.20.5.

 

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.

 

2.20.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

 

42



--------------------------------------------------------------------------------

2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC, (y)
breach of the terms of this Agreement or any other Loan Document applicable to
such Facility LC, (z) any disputes between or among the LC Issuer, the
Administrative Agent, or any Lender or (aa) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this Section
2.20.9 is intended to limit the obligations of the Borrower under any other
provision of this Agreement.

 

2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Revolving Loan Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.20 or any action taken or omitted by such indemnitees hereunder.

 

2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral

 

43



--------------------------------------------------------------------------------

account pursuant to arrangements satisfactory to the Administrative Agent (the
“Facility LC Collateral Account”) at the Administrative Agent’s office at the
address specified pursuant to Article XIII, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuer, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Secured Obligations. The Administrative Agent will invest any
funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of Bank One having a maturity not exceeding 30 days.
Nothing in this Section 2.20.11 shall either require the Borrower or any
Guarantor to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Agent to release any funds held in the Facility
LC Collateral Account in each case other than as required by Section 2.2, 2.20.4
or Section 8.1.

 

2.20.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

  (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Revolving Loan Commitments, Eurodollar Loans, Facility LCs or participations
therein, or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
the Floating Rate Advances or to Eurodollar Advances), or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining

 

44



--------------------------------------------------------------------------------

its Revolving Loan Commitment or Eurodollar Loans or of issuing or participating
in Facility LCs, or reduces any amount receivable by any Lender or any
applicable Lending Installation or the LC Issuer in connection with its
Revolving Loan Commitment or Eurodollar Loans or Facility LCs (including
participations therein), or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of Revolving Loan Commitment or Eurodollar Loans or Facility LCs
(including participations therein) held or interest or LC Fees received by it,
by an amount deemed material by such Lender or the LC Issuer, as applicable,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer of making or maintaining its
Eurodollar Loans or Revolving Loan Commitment or of issuing or participating in
Facility LCs, as applicable, or to reduce the return received by such Lender or
applicable Lending Installation or LC Issuer in connection with such Eurodollar
Loans or Revolving Loan Commitment, or Facility LCs (including participations
therein), then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer such additional amount or amounts as will compensate
such Lender or LC Issuer for such increased cost or reduction in amount
received.

 

3.2. Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or LC Issuer, any Lending Installation of such Lender or LC Issuer or any
corporation controlling such Lender or LC Issuer is increased as a result of a
Change, then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
LC Issuer determines is attributable to this Agreement, its Outstanding
Revolving Credit Exposure, its Revolving Loan Commitment to make Revolving Loans
and issue or participate in Facility LCs, as applicable, hereunder (after taking
into account such Lender’s or LC Issuer’s policies as to capital adequacy).
“Change” means (i) any change after the Closing Date in the Risk-Based Capital
Guidelines or (ii) any adoption of, or change in, or change in the
interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or LC Issuer or any Lending Installation or any corporation controlling
any Lender or LC Issuer. “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the Closing
Date, including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the Closing Date.

 

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine in good faith
that (i) deposits of a type and maturity appropriate to

 

45



--------------------------------------------------------------------------------

match fund Eurodollar Advances are not available or (ii) the interest rate
applicable to Eurodollar Advances does not accurately reflect the cost of making
or maintaining Eurodollar Advances, or (iii) no reasonable basis exists for
determining the Eurodollar Base Rate, then the Administrative Agent shall
suspend the availability of Eurodollar Advances and require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances on the
respective last days of the then current Interest Periods with respect to such
Revolving Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.

 

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance but exclusive of any lost profit or margin
resulting therefrom.

 

3.5. Taxes.

 

  (i) All payments by the Borrower to or for the account of any Lender or the LC
Issuer or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, LC Issuer or the Administrative Agent, (a) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, LC Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
or, if a receipt cannot be obtained with reasonable efforts, such other evidence
of payment as is reasonably acceptable to the Administrative Agent, in each case
within 30 days after such payment is made.

 

  (ii) In addition, the Borrower shall pay any present or future stamp or
documentary taxes and any other excise or property taxes or similar charges or
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

 

  (iii) The Borrower shall indemnify the Administrative Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5)

 

46



--------------------------------------------------------------------------------

       paid by the Administrative Agent, the LC Issuer or such Lender as a
result of its Revolving Loan Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses to the extent caused by
the Borrower) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent, the LC Issuer or such Lender makes demand therefor pursuant to Section
3.6.

 

  (iv) Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, on
or before the date on which it becomes a party to this Agreement (but in any
event before a payment is due to it hereunder), at such Non-U.S. Lender’s cost
and expense (i) deliver to each of the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, or (ii) in the case of a Non-U.S. Lender that is
fiscally transparent, deliver to the Administrative Agent a United States
Internal Revenue Form W-8IMY together with the applicable accompanying forms,
W-8 or W-9, as the case may be, and certify that it is entitled to an exemption
from United States backup withholding tax. Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Administrative Agent (x)
renewals or additional copies of such form (or any successor form) on or before
the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

  (v) Notwithstanding anything to the contrary in this Article III, for any
period during which a Non-U.S. Lender has failed to provide the Borrower with an
appropriate form pursuant to clause (iv) above (unless such failure is due to a
change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring subsequent to
the date on which a form originally was required to be provided), such Non-U.S.
Lender shall not be entitled to indemnification under this Section 3.5 with
respect to Taxes imposed by the United States; provided that, should a Non-U.S.
Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to

 

47



--------------------------------------------------------------------------------

       Taxes because of its failure to deliver a form required under clause (iv)
above, the Borrower shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such Taxes.

 

  (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

  (vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

 

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

 

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in

 

48



--------------------------------------------------------------------------------

the judgment of such Lender, reasonably disadvantageous to such Lender. A
Lender’s designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.19 to replace a Lender.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder, which initial Credit Extension shall occur
no later than April 30, 2004, unless the following conditions precedent have
been satisfied and, if applicable, the Borrower has furnished to the
Administrative Agent with sufficient copies for the Lenders:

 

4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each initial Credit Party, in each case, together with all
amendments thereto, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of organization, as well as
any other information required by Section 326 of the USA Patriot Act, 31 U.S.C.
Section 5318 or otherwise necessary for the Administrative Agent or any Lender
to verify the identity of such Credit Party as required by Section 326 of the
USA Patriot Act, 31 U.S.C. Section 5318.

 

4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each initial Credit Party, in each case, of its by-laws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution of the Loan Documents to which such Credit
Party is a party.

 

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each initial Credit Party, in each
case, which shall identify by name and title and bear the signatures of the
Authorized Officers and any other officers of such Credit Party authorized to
sign the Loan Documents to which such Credit Party is party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Credit Party.

 

4.1.4 A certificate signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date (a) no Default or Unmatured
Default has occurred and is continuing, (b) all of the representations and
warranties in Article V shall be true and correct in all material respects as of
such date and (c) no material adverse change in the business, Property,
condition (financial or otherwise), operations or results of operations or
prospects of the Borrower or any of its Subsidiaries has occurred since
September 30, 2003.

 

4.1.5 A written opinion of the initial Credit Parties’ counsel, in form and
substance satisfactory to the Administrative Agent and addressed to the Lenders,
in substantially the form of Exhibit A.

 

4.1.6 Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.

 

49



--------------------------------------------------------------------------------

4.1.7 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

 

4.1.8 The Administrative Agent shall have determined that (i) there is an
absence of any material adverse change or disruption in primary or secondary
loan syndication markets, financial markets or in capital markets generally that
would likely impair syndication of the Credit Extensions hereunder, and (ii) the
Borrower has fully cooperated with the Administrative Agent’s syndication
efforts, including, without limitation, by providing the Administrative Agent
with information regarding the Borrower’s operations and prospects and such
other information as the Administrative Agent deems necessary to successfully
syndicate the Credit Extensions hereunder.

 

4.1.9 An initial compliance certificate, dated as of the Closing Date, in
substantially the form of Exhibit B hereto, with such adjustments and amendments
as are mutually acceptable to the Borrower and the Administrative Agent.

 

4.1.10 The Administrative Agent shall have received results satisfactory to the
Administrative Agent of (i) all aspects of its due diligence investigation of
the Borrower and its Subsidiaries and (ii) its field examiner’s review of the
Accounts.

 

4.1.11 The Administrative Agent and the Lenders shall have received the audited
consolidated financial statements of the Borrower and its Subsidiaries for the
Borrower’s fiscal year ended December 31, 2003.

 

4.1.12 The Administrative Agent and the Lenders shall have received pro forma
opening financial statements (“Pro Forma Opening Statements”) and three year
financial statement projections (“Projections”), together with such information
as the Administrative Agent and the Lenders may reasonably request to confirm
the tax, legal, and business assumptions made in such Pro Forma Opening
Statements and Projections, such Pro Forma Opening Statements and Projections
demonstrating, in the reasonable judgment of the Administrative Agent and the
Lenders, together with all other information then available to the
Administrative Agent and the Lenders, that the Borrower and its Subsidiaries
have the ability to repay their debts and satisfy the respective other
obligations as and when due and to comply with Sections 6.21 through 6.25.

 

4.1.13 The Administrative Agent and the Lenders shall have received a
certificate from the Chief Financial Officer of the Borrower certifying that the
Borrower is solvent and will be solvent subsequent to incurring the Indebtedness
hereunder (including the Credit Extensions), will be able to pay its debts and
liabilities as they become due and will not be left with unreasonably small
capital with which to engage in its businesses.

 

4.1.14 The Administrative Agent and the Lenders shall have received appraisals
for Aircraft, Engines and other Property of the Credit Parties, in each case
acceptable to the Administrative Agent.

 

50



--------------------------------------------------------------------------------

4.1.15 To the extent requested by the Administrative Agent, an environmental
review report, satisfactory in form and substance to the Administrative Agent,
from an environmental review firm acceptable to the Administrative Agent, as to
any environmental hazards or liabilities and the Borrower’s plans with respect
thereto.

 

4.1.16 The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent of (i) the payment of all principal,
interest, fees and premiums, if any, on all Indebtedness under the Airborne
Convertible Note, and (ii) the agreements to release all Liens on Property of
the Borrower and its Subsidiaries to secure the obligations under the Airborne
Convertible Note and all Liens on Property of the Borrower and its Subsidiaries
to secure the obligations under the Airborne Senior Note, all taking effect
concurrently with the effectiveness of this Agreement.

 

4.1.17 The Administrative Agent and the Lenders shall have received and reviewed
to its satisfaction (i) the Wilmington Airpark Sublease, (ii) the ACMI Service
Agreement and (iii) the Hub and Line-Haul Services Agreement.

 

4.1.18 The Administrative Agent shall have reviewed to its satisfaction the
structure, terms and conditions of the Capitalized Lease Obligations of the
Credit Parties and the Indebtedness under the Senior Note Documents.

 

4.1.19 The Administrative Agent shall have reviewed to its satisfaction the
present and future financial relationship between the Credit Parties and DHL
Worldwide Express B.V. and Airborne.

 

4.1.20 All legal matters shall be satisfactory to the Administrative Agent and
the Lenders.

 

4.1.21 Such other documents as the Administrative Agent or its counsel may have
reasonably requested, including, without limitation, those documents set forth
in Exhibit F hereto.

 

4.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Credit Extension Date:

 

4.2.1 There exists no Default or Unmatured Default.

 

4.2.2 The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

4.2.3 No law or regulation prohibits, and no order, judgment or decree of any
arbitrator or governmental authority enjoins or restrains the Administrative
Agent, any Lender, or the LC Issuer from making such requested Credit Extension.

 

Each Borrowing Notice or request for issuance of a Facility LC, with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the

 

51



--------------------------------------------------------------------------------

conditions contained in Sections 4.2.1, 4.2.2 and 4.2.3 have been satisfied. The
Administrative Agent may require a duly completed compliance certificate in
substantially the form of Exhibit B as a condition to making a Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each Lender and the Administrative Agent
as of each of (i) the Closing Date, (ii) the date of the initial Credit
Extension hereunder (if different from the Closing Date) and (iii) each date as
required by Section 4.2:

 

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

5.2. Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents to which the Borrower is a party constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, fraudulent conveyances, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally; (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); and (iii) requirements of reasonableness, good faith and fair dealing.

 

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower or its Subsidiaries, as applicable, of the Loan Documents to which such
Person is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or (iii)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of, any such
indenture, instrument or agreement, in any case, which could reasonably be
expected to have a Material Adverse Effect. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its

 

52



--------------------------------------------------------------------------------

Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

5.4. Financial Statements. The December 31, 2003 audited consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Administrative Agent and the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.

 

5.5. Material Adverse Change. Since December 31, 2003, there has been no change
in the business, a Substantial Portion of Property, condition (financial or
otherwise) or operations or results of operations of the Borrower and its
Subsidiaries taken together which could reasonably be expected to have a
Material Adverse Effect.

 

5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all material taxes due pursuant to said returns or pursuant
to any assessment received by the Borrower or any of its Subsidiaries, except in
respect of such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and as to which no Lien exists (except as permitted by
Section 6.15.2). No Liens have been filed and no claims are being asserted with
respect to such taxes (except as permitted by Section 6.15.2). The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.

 

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than liabilities incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, taking into account all available insurance coverage and third party
indemnification, the Borrower has no material Contingent Obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.

 

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

 

5.9. ERISA. No Plan has any accumulated funding deficiency (as defined in
Section 412(a) of the Code) whether or not waived. Neither Borrower nor any
Controlled Group

 

53



--------------------------------------------------------------------------------

member has failed to make a required installment or any other required payment
under Section 412 of the Code on or before the due date for such installment or
payment which could result in the imposition of a lien under Section 412(n) of
the Code. Neither the Borrower nor any other member of the Controlled Group has
incurred, or is reasonably expected to incur, pursuant to Section 4201 of ERISA,
any withdrawal liability to Multiemployer Plans in excess of an amount that
would have a Material Adverse Effect. Each Plan complies in all material
respects with all applicable requirements of law and regulations. No Reportable
Event has occurred with respect to any Plan. Neither the Borrower nor any other
member of the Controlled Group has withdrawn from any Multiemployer Plan within
the meaning of Title IV of ERISA or initiated steps to do so, and no steps have
been taken to reorganize or terminate, within the meaning of Title IV of ERISA,
any Multiemployer Plan.

 

5.10. Accuracy of Information. No Loan Document or written statement furnished
by the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

5.11. Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.

 

5.12. Material Agreements. Neither the Borrower nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any (i) agreement or instrument to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.

 

5.13. Compliance With Laws. The Borrower and its Subsidiaries are in compliance
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for those violations or non-compliance which
could not reasonably be expected to have a Material Adverse Effect.

 

5.14. Ownership of Properties. The Borrower and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent, as owned by the
Borrower and its Subsidiaries.

 

5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

 

54



--------------------------------------------------------------------------------

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Since December 31, 2003, neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

 

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.18. Public Utility Holding Company Act. The Borrower is not a “holding
company” as such term is defined in the Public Utility Holding Company Act of
1935, as amended.

 

5.19. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice.

 

5.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

 

5.21. SDN List Designation. Neither the Borrower nor any of its Subsidiaries or
Affiliates is a country, individual or entity named on the Specifically
Designated National and Blocked Persons (SDN) list issued by the Office of
Foreign Asset Control of the Department of the Treasury of the United States of
America.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

 

6.1.1 Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a

 

55



--------------------------------------------------------------------------------

consolidated and consolidating basis for itself and its Subsidiaries, including
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) an audit report, unqualified as to scope, of a
nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders (it
being understood and agreed that consolidating financial statements need not be
certified by such accountants); (b) any management letter prepared by said
accountants and (c) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default under Sections 6.21, 6.22, 6.23 or 6.24, or
if, in the opinion of such accountants, any such Default shall exist, stating
the nature and status thereof.

 

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating statements of income and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified as to fairness of presentation, compliance with Agreement
Accounting Principles and consistency by its chief financial officer or Vice
President of Administration.

 

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or Vice President of Administration showing the
calculations necessary to determine compliance with this Agreement, and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Borrower and each of its principal officers are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto.

 

6.1.4 Within 270 days after the close of each fiscal year of the Borrower, a
copy of the actuarial report showing the Unfunded Liabilities of each Single
Employer Plan as of the valuation date occurring in such fiscal year, certified
by an actuary enrolled under ERISA, if applicable.

 

6.1.5 As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.

 

6.1.6 As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

6.1.7 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto.

 

6.1.8 As soon as practicable, and in any event within 30 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.

 

6.1.9 As soon as possible, and in any event within 3 days (in the case of the
Borrower) and 15 days (in the case of any Guarantor) after the occurrence
thereof, a reasonably detailed notification to the Administrative Agent and its
counsel of any change in the jurisdiction of organization of the Borrower or any
Guarantor.

 

6.1.10 As soon as practicable, and in any event within 25 days after the close
of each calendar month, the Borrower shall provide the Administrative Agent and
the Lenders with (i) a Borrowing Base Certificate, together with such supporting
documents as the Administrative Agent reasonably deems desirable and (ii) an
accounts receivable aging report in form and substance satisfactory to the
Administrative Agent, all certified as being true and correct in all material
respects by an Authorized Officer of the Borrower. The Borrower may update the
Borrowing Base Certificate more frequently than monthly and the most recently
delivered Borrowing Base Certificate shall be the applicable Borrowing Base
Certificate for purposes of determining the Borrowing Base at any time.

 

6.1.11 (i) By no later than December 31 of each year, valuations (all costs and
expenses with respect to which shall be for the account of the Borrower) of the
Aircraft and the Engines and (ii) following the occurrence of a Default as the
Administrative Agent may specify, such valuations, appraisals and certificates
(all costs and expenses with respect to which shall be for the account of the
Borrower) as the Administrative Agent may require with respect to the value of
all other Collateral, the financial condition and insurance coverage of the
Borrower and its Subsidiaries and the material Contingent Obligations of the
Borrower and its Subsidiaries.

 

6.1.12 Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

57



--------------------------------------------------------------------------------

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Revolving Loans for general corporate purposes, including,
without limitation, for working capital, Permitted Acquisitions, and to pay fees
and expenses incurred in connection with this Agreement. The Borrower shall use
the proceeds of Credit Extensions in compliance with all applicable legal and
regulatory requirements and any such use shall not result in a violation of any
such requirements, including, without limitation, Regulation U and X, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.

 

6.3. Notice of Default. Within three (3) Business Days after an Authorized
Officer becomes aware thereof, the Borrower will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence (i) of any Default
or Unmatured Default and (ii) of any other development, financial or otherwise,
which (solely with respect to this clause (ii)) could reasonably be expected to
have a Material Adverse Effect.

 

6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date (provided, however, that the Borrower shall be permitted to
dissolve Sound Suppressions, Inc.), and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
where the failure to be so qualified would reasonably be expected to have a
Material Adverse Effect.

 

6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all material taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

 

6.6. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, including with respect to Eligible Aircraft and Eligible Engines, all
risk ground, taxiing, and flight aircraft hull insurance, and all risk coverage
for Engines or Parts while not incorporated in any airframe. The Borrower shall
maintain a policy of FAA War Risk Hull and Liability Insurance or its commercial
equivalent, in amounts that are not less than the comprehensive aircraft and
general liability and property damage insurance and of the type and covering the
same risks as applicable on the Closing Date to the extent available on a
commercially reasonable basis. The Borrower will furnish to any Lender upon
request full information as to the insurance carried. The Borrower shall deliver
to the Administrative Agent endorsements in form and substance reasonably
acceptable to the Administrative Agent (x) to all “All Risk” physical damage
insurance policies on all of the Borrower’s and its Subsidiaries’ tangible real
and personal property and assets and business interruption insurance policies

 

58



--------------------------------------------------------------------------------

naming the Administrative Agent as loss payee subject to Section 2.2(b) and (y)
to all general liability and other liability policies naming the Administrative
Agent as an additional insured. In the event the Borrower or any of its
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.

 

6.7. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, ERISA and Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002, the non-compliance with which could reasonably be expected to have
a Material Adverse Effect.

 

6.8. Maintenance of Properties. Subject to Section 6.12, the Borrower will, and
will cause each Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property used in the operation of its business in good
repair, working order and condition, (ordinary wear and tear excepted), and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

 

6.9. Inspection; Keeping of Books and Records. The Borrower will, and will cause
each Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property,
including, without limitation, the Collateral, books and financial records of
the Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives.

 

6.10. Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment (other than dividends payable in its
own capital stock) except that, (i) any Subsidiary may declare and pay dividends
or make distributions to the Borrower or to a Guarantor and (ii) so long as no
Default or Unmatured Default exists at the time thereof, (a) the Borrower may
make dividends in an aggregate amount not in excess of $1,000,000 during any
fiscal year of the Borrower and (b) so long as the Borrower maintains the
Relevant Liquidity Amount both before and after such distribution, the Borrower
may make any redemption, retirement, purchase of any equity interest of the
Borrower or any Subsidiary so long as the

 

59



--------------------------------------------------------------------------------

aggregate amount of such distributions do not exceed the Relevant Repurchase
Amount. As used in this Section 6.10, “Relevant Liquidity Amount” means (i)
during the Borrower’s 2004 fiscal year $30,000,000 in cash (exclusive of cash
pledged pursuant to Section 2.20.4 or 2.20.11) and Cash Equivalent Investments,
(ii) during the Borrower’s 2005 fiscal year $40,000,000 in cash (exclusive of
cash pledged pursuant to Section 2.20.4 or 2.20.11) and Cash Equivalent
Investments and (iii) during the Borrower’s 2006 fiscal year $50,000,000 in cash
(exclusive of cash pledged pursuant to Section 2.20.4 or 2.20.11) and Cash
Equivalent Investments and “Relevant Repurchase Amount” means (i) $10,000,000
during the Borrower’s 2004 fiscal year, (ii) $15,000,000 during the Borrower’s
2005 fiscal year and (iii) $20,000,000 during the Borrower’s 2006 fiscal year.

 

6.11. Merger or Dissolution. The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person or dissolve,
except that:

 

6.11.1 A Guarantor may merge into (x) the Borrower or (y) a Wholly-Owned
Subsidiary that is a Guarantor or becomes a Guarantor promptly upon the
completion of the applicable merger or consolidation.

 

6.11.2 The Borrower or any Subsidiary may consummate any merger or consolidation
in connection with any Permitted Acquisition.

 

6.12. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

 

6.12.1 Sales of inventory in the ordinary course of business;

 

6.12.2 A disposition or transfer of assets by a Subsidiary to the Borrower or a
Guarantor or by a Guarantor to another Guarantor;

 

6.12.3 A disposition of (i) obsolete Property, (ii) Property no longer used in
the business of the Borrower or its Subsidiaries, (iii) Property beyond economic
repair, or (iv) other assets in the ordinary course of business of the Borrower
or any Subsidiary;

 

6.12.4 Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than dispositions otherwise permitted by this Section
6.12) as permitted by this Section during any one fiscal year of the Borrower do
not exceed $2,500,000 and during the period beginning on the Closing Date and
ending on the Revolving Loan Termination Date do not exceed $5,000,000 in the
aggregate; and

 

6.12.5 Leases, sales or other dispositions of Specified Assets.

 

6.13. Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:

 

6.13.1 Cash Equivalent Investments.

 

60



--------------------------------------------------------------------------------

6.13.2 Existing Investments in Subsidiaries and other Investments in existence
on the date hereof and described in Schedule 6.13.

 

6.13.3 Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

  (i) as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.11
shall be true both before and after giving effect to such Acquisition;

 

  (ii) such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired;

 

  (iii) the business to be acquired in such Acquisition is similar or related to
one or more of the lines of business in which the Borrower and its Subsidiaries
are engaged on the Closing Date;

 

  (iv) as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

  (v) the Purchase Price for each such Acquisition together with the Purchase
Price of all other Permitted Acquisitions shall not exceed an amount equal to
$3,000,000 during the period beginning on the Closing Date and ending on the
later of the Revolving Loan Termination Date;

 

  (vi) prior to the consummation of such Permitted Acquisition, the Borrower
shall have delivered to the Administrative Agent a pro forma consolidated
balance sheet, income statement and cash flow statement of the Borrower and its
Subsidiaries (the “Acquisition Pro Forma”), based on the Borrower’s most recent
financial statements delivered pursuant to Section 6.1.1 and using historical
financial statements for the acquired entity provided by the seller(s) or which
shall be complete and shall fairly present, in all material respects, the
financial condition and results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with Agreement Accounting Principles, but taking
into account such Permitted Acquisition and the funding of all Credit Extensions
in connection therewith, and such Acquisition Pro Forma shall reflect that, on a
pro forma basis, the Borrower would have been in compliance with the financial
covenants set forth in Sections 6.21, 6.22 and 6.23 for the four fiscal quarter
period reflected in the compliance certificate most recently delivered to the
Administrative Agent pursuant to Section 6.1.3 prior to the consummation of such
Permitted Acquisition (giving effect to such Permitted Acquisition and all
Credit Extensions funded in connection therewith as if made on the first day of
such period); and

 

61



--------------------------------------------------------------------------------

  (vii) prior to each such Permitted Acquisition, the Borrower shall deliver to
the Administrative Agent a documentation, information and certification package
in form and substance acceptable to the Administrative Agent, including, without
limitation:

 

  (A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Acquisition together with drafts
of the material schedules thereto;

 

  (B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Acquisition; and

 

  (C) such other documents or information as shall be reasonably requested by
the Administrative Agent in connection with such Acquisition.

 

6.13.4 Additional Investments to the extent not otherwise permitted under
Sections 6.13.1 through 6.13.3 so long as the aggregate amount of such
additional Investments does not exceed $1,000,000 at any time.

 

6.14. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

 

6.14.1 The Secured Obligations or Indebtedness secured by Liens permitted under
Section 6.15.

 

6.14.2 Indebtedness existing on the date hereof and described in Schedule 6.14
(and renewals, refinancings or extensions thereof on terms and conditions no
less favorable to the applicable obligor than such existing Indebtedness and in
a principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension), provided, however, that the letters of
credit listed on Schedule 6.14 shall be replaced with Facility LCs by June 30,
2004 or such later date as the Administrative Agent shall agree to, and,
provided further, that the Borrower’s Contingent Obligations with respect to the
Airborne Senior Note shall not exceed $7,000,000 and shall be extinguished not
later than September 30, 2005.

 

6.14.3 To the extent approved by the Administrative Agent, Indebtedness arising
under Rate Management Transactions.

 

6.14.4 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Borrower or any of its Subsidiaries after the Closing
Date to finance the acquisition of assets used in its business, if (1) the total
of all such Indebtedness for the Borrower and its Subsidiaries taken together
incurred on or after the Closing Date shall not exceed an aggregate principal
amount of $1,000,000 at any one

 

62



--------------------------------------------------------------------------------

time outstanding, (2) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed, (3) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing, and (4) any Lien securing such
Indebtedness is permitted under Section 6.15 (such Indebtedness being referred
to herein as “Permitted Purchase Money Indebtedness”).

 

6.14.5 Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to the Borrower or any Domestic Subsidiary or (ii) made by the
Borrower to any Wholly-Owned Domestic Subsidiary; provided that (a) the Borrower
agrees that all such Indebtedness shall be expressly subordinated to the Secured
Obligations pursuant to subordination provisions reasonably acceptable to the
Administrative Agent and (b) the aggregate principal amount of Indebtedness
described in this Section 6.14.5 shall not exceed an amount in Dollars equal to
$1,000,000.

 

6.14.6 Guaranty obligations of the Borrower of any Indebtedness of any
Subsidiary permitted under this Section 6.14.

 

6.14.7 Guaranty obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14.

 

6.14.8 Additional unsecured Indebtedness of the Borrower or any Subsidiary, to
the extent not otherwise permitted under this Section 6.14; provided, however,
that the aggregate principal amount of such Indebtedness shall not exceed
$3,000,000 at any time outstanding.

 

6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

 

6.15.1 Liens, if any, securing Secured Obligations.

 

6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

63



--------------------------------------------------------------------------------

6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

 

6.15.5 Liens existing on the Closing Date and described in Schedule 6.15.

 

6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

 

6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

 

6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of the Borrower or such Subsidiary conducted at
the property subject thereto.

 

6.15.9 Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness or the cash proceeds
thereof.

 

6.15.10 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.

 

6.15.11 Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.

 

6.15.12 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.

 

6.15.13 Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets.

 

6.15.14 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.9 through
6.15.13; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

 

6.15.15 Judgments and other similar Liens arising in connection with court or
arbitration proceedings that do not constitute a Default, provided, that (i)
such Liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii)

 

64



--------------------------------------------------------------------------------

adequate reserves or other appropriate provision, if any, as are required by
Agreement Accounting Principles have been made therefor, and (iii) a stay of
enforcement of any such Liens is in effect.

 

6.15.16 Liens arising from (i) Operating Leases and the precautionary UCC
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by the Borrower or any Guarantor (including Spare
Parts consigned to FTZ) located on the premises of the Borrower or such
Guarantor (but not in connection with, or as part of, the financing thereof
unless otherwise permitted under Section 6.15.9) from time to time in the
ordinary course of business and consistent with current practices of the
Borrower or such Guarantor and the precautionary UCC financing statement filings
in respect thereof.

 

6.15.17 Liens not otherwise permitted under this Section 6.15 but only to the
extent that such Liens (i) do not secure liabilities or other obligations in an
aggregate amount in excess of $1,000,000 at any time and (ii) do not attach or
extend to any Eligible Accounts, Eligible Aircraft or Eligible Engines.

 

6.15.18 Liens on Specified Assets.

 

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its Properties or
other assets in favor of the Administrative Agent for the benefit of the Holders
of Secured Obligations; provided, further, that any agreement, note, indenture
or other instrument in connection with purchase money Indebtedness (including
Capitalized Leases) for which the related Liens are permitted hereunder may
prohibit the creation of a Lien in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations, with respect to the assets or
Property obtained with the proceeds of such Indebtedness or the cash proceeds
thereof.

 

6.16. Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and its Subsidiaries) except in the ordinary
course of business and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s-length transaction.

 

6.17. Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes.

 

6.18. Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other

 

65



--------------------------------------------------------------------------------

Subsidiary, (iii) to make loans or advances or other Investments in the Borrower
or any other Subsidiary, or (iv) to sell, transfer or otherwise convey any of
its property to the Borrower or any other Subsidiary.

 

6.19. Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) any guaranty of the Secured Obligations, (iv) any guaranty
pursuant to any of the Subordinated Documents, (v) the Contingent Obligations in
connection with the Airborne Senior Note as in effect on the Closing Date and
without giving effect to any amendments thereto thereafter and (vi) any guaranty
of any Indebtedness permitted by Section 6.14.

 

6.20. Subordinated Indebtedness and Amendments to Subordinated Documents. The
Borrower will not, and will not permit any Subsidiary to, directly or indirectly
voluntarily prepay, defease or in substance defease, purchase, redeem, retire or
otherwise acquire, any Subordinated Indebtedness or the Indebtedness from time
to time outstanding under the Senior Note Documents. Furthermore, the Borrower
will not, and will not permit any Subsidiary to, amend any of the Subordinated
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Documents (or any replacements,
substitutions, extensions or renewals thereof) or pursuant to which such
Indebtedness is issued where such amendment, modification or supplement provides
for the following or which has any of the following effects:

 

(i) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

 

(ii) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

 

(iii) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

(iv) increases the rate of interest accruing on such Indebtedness;

 

(v) provides for the payment of additional fees or increases existing fees;

 

(vi) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any of its Subsidiaries from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Borrower or such Subsidiary or which is otherwise
materially adverse to the Borrower, its Subsidiaries and/or the Lenders or, in
the case of any such covenant, which places material additional restrictions on
the Borrower or such Subsidiary or which requires the Borrower or such
Subsidiary to comply with more restrictive financial ratios or which requires
the Borrower to better its financial performance, in each case from that set
forth in the existing applicable covenants in the Subordinated Documents or the
applicable covenants in this Agreement; or

 

66



--------------------------------------------------------------------------------

(vii) amends, modifies or adds any affirmative covenant in a manner which (a)
when taken as a whole, is materially adverse to the Borrower, its Subsidiaries
and/or the Lenders or (b) is more onerous than the existing applicable covenant
in the Subordinated Documents or the applicable covenant in this Agreement.

 

6.21. Leverage Ratio. The Borrower will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on or
after December 31, 2003, of (i) Consolidated Funded Indebtedness of the Borrower
to (ii) Consolidated EBITDA for the then most-recently ended four fiscal
quarters to be greater than 3.25 to 1. The Leverage Ratio shall be calculated as
of the last day of each fiscal quarter of the Borrower based upon (a) for
calculating Consolidated Funded Indebtedness, Consolidated Funded Indebtedness
as of the last day of each such fiscal quarter and (b) for calculating
Consolidated EBITDA, the Relevant EBITDA Amount. As used herein, “Relevant
EBITDA Amount” means (i) for the fiscal quarter ended on December 31, 2003, the
actual amount of Consolidated EBITDA during such fiscal quarter multiplied by
four (4), (ii) for the fiscal quarter ending on or about March 31, 2004, the
actual amount of Consolidated EBITDA during such fiscal quarter and the
preceding fiscal quarter multiplied by two (2), (iii) for the fiscal quarter
ending on or about June 30, 2004, the actual amount of Consolidated EBITDA
during such fiscal quarter and the preceding two fiscal quarters multiplied by
four-thirds (4/3) and (iv) for the fiscal quarter ending on or about September
30, 2004 and each fiscal quarter thereafter, the actual amount for the then most
recently ended four consecutive fiscal quarters.

 

6.22. Fixed Charge Coverage Ratio. The Borrower will not permit the ratio (the
“Fixed Charge Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on or after December 31, 2003 for the then most-recently ended
four fiscal quarters of (i) Consolidated EBITDA minus Consolidated Maintenance
Capital Expenditures minus dividends and similar distributions paid by the
Borrower or any Subsidiary (except dividends or distributions to the Borrower)
during such period minus expenses for taxes paid or taxes accrued during such
period to (ii) Consolidated Interest Expense plus Consolidated Previous
Maturities during such period (including, without limitation, Capitalized Lease
Obligations) (the sum of the foregoing items in this clause (ii) being referred
to collectively in the aggregate as “Fixed Charges”), all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 1.25 to
1. The Fixed Charge Coverage Ratio shall be calculated as of the last day of
each fiscal quarter of the Borrower based upon Consolidated EBITDA, Consolidated
Maintenance Capital Expenditures, dividends and such distributions and Fixed
Charges (collectively, the “Ratio Components”) (i) for the fiscal quarter ended
on December 31, 2003, the actual amount of the Ratio Components during such
quarter multiplied by four (4), (ii) for the fiscal quarter ending on or about
March 31, 2004, the actual amount of the Ratio Components during such fiscal
quarter and the preceding fiscal quarter multiplied by two (2), (iii) for the
fiscal quarter ending on or about June 30, 2004, the actual amount of the Ratio
Components during such fiscal quarter and the preceding two fiscal quarters
multiplied by four-thirds (4/3) and (iv) for the fiscal quarter ending on or
about September 30, 2004 and each fiscal quarter thereafter, the actual amount
of the Ratio Components for the then most recently ended four consecutive fiscal
quarters.

 

6.23. Minimum Consolidated Liquidity. The Borrower will at all times maintain
Consolidated Liquidity of not less than $10,000,000.

 

67



--------------------------------------------------------------------------------

6.24. Capital Expenditures. The Borrower will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, in excess of an aggregate of
the CapEx Base Amount for Capital Expenditures of the Borrower and its
Subsidiaries during any one fiscal year of the Borrower (excluding from the
determination of such CapEx Base Amount Capital Expenditures made with insurance
or condemnation proceeds or proceeds of Asset Sales or in connection with
Permitted Acquisitions); provided that if the aggregate amount of Capital
Expenditures actually expended during any such fiscal year are less than the
Base Amount (the difference being the “Shortfall Amount”), then, so long as no
Default or Unmatured Default has occurred and is continuing, the permitted
amount of Capital Expenditures during the immediately succeeding fiscal year
only shall be an amount equal to the Base Amount plus 50% of the Shortfall
Amount. As used in this Section 6.24, “CapEx Base Amount” means (i) $90,000,000
for the Borrower’s 2004 fiscal year, (ii) $60,000,000 for the Borrower’s 2005
fiscal year and (iii) $35,000,000 for the Borrower’s 2006 fiscal year.

 

6.25. Rentals. The Borrower shall not permit, nor shall it permit any Subsidiary
to, create, pay or incur aggregate Rentals in excess of $5,300,000 for any
fiscal year during the term of this Agreement on a consolidated basis for the
Borrower and its Subsidiaries.

 

6.26. Guarantors. The Borrower shall cause each of its Subsidiaries to guarantee
pursuant to the Guaranty Agreement or supplement thereto (or, in the case of a
Foreign Subsidiary, any other guarantee agreement requested by the
Administrative Agent) the Secured Obligations. In furtherance of the above, the
Borrower shall promptly (and in any event within 45 days thereof) (i) provide
written notice to the Administrative Agent and the Lenders upon any Person
becoming a Subsidiary, setting forth information in reasonable detail describing
all of the assets of such Person, (ii) cause such Person to execute a supplement
to the Guaranty Agreement and such other Collateral Documents as are necessary
for the Borrower and its Subsidiaries to comply with Section 6.27, (iii) cause
the Applicable Pledge Percentage of the issued and outstanding equity interests
of such Person to be delivered to the Administrative Agent (together with
undated stock powers signed in blank, if applicable) and pledged to the
Administrative Agent pursuant to an appropriate pledge agreement(s) in
substantially the form of the Pledge and Security Agreement (or joinder or other
supplement thereto) and otherwise in form reasonably acceptable to the
Administrative Agent and (iv) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other authority
documents of such Person and, to the extent requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, no
Foreign Subsidiary shall be required to execute and deliver the Guaranty
Agreement (or supplement thereto) or such other guarantee agreement if such
execution and delivery would cause a Deemed Dividend Problem or a Financial
Assistance Problem with respect to such Foreign Subsidiary and, in lieu thereof,
the Borrower and the relevant Subsidiaries shall provide the pledge agreements
required under this Section 6.26 or Section 6.27.

 

6.27. Collateral. The Borrower will cause, and will cause each other Credit
Party to cause, all of its owned Property to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the

 

68



--------------------------------------------------------------------------------

Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.15
hereof. Without limiting the generality of the foregoing, the Borrower will
cause the Applicable Pledge Percentage of the issued and outstanding equity
interests of each Pledge Subsidiary) directly owned by the Borrower or any other
Credit Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request.

 

6.28. Sale and Leaseback Transactions. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any Sale and Leaseback Transaction, other
than Sale and Leaseback Transactions in respect of which the net cash proceeds
received in connection therewith does not exceed $1,000,000 in the aggregate
during any fiscal year of the Borrower, determined on a consolidated basis for
the Borrower and its Subsidiaries.

 

6.29. Sale of Accounts. The Borrower will not, nor will it permit any Subsidiary
to, sell or otherwise dispose of any Accounts, with or without recourse.

 

6.30. Insurance and Condemnation Proceeds. The Borrower directs (and, if
applicable, shall cause its Subsidiaries to direct) all insurers under policies
of property damage, boiler and machinery and business interruption insurance and
payors and any condemnation claim or award relating to the property to pay all
proceeds payable under such policies or with respect to such claim or award for
any loss with respect to the Collateral directly to the Administrative Agent,
for the benefit of the Holders of Secured Obligations, to the extent such
proceeds are required to be used to prepay the Obligations pursuant to Section
2.2 hereof. Each such policy shall contain a long-form loss-payable endorsement
naming the Administrative Agent as loss payee, which endorsement shall be in
form and substance acceptable to the Administrative Agent.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.

 

7.2 Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within two Business Days after the same becomes due, or (iii)
interest upon any Loan or any Commitment Fee, LC Fee or other Obligations under
any of the Loan Documents within five (5) Business Days after such interest, fee
or other Obligation becomes due.

 

7.3 The breach by the Borrower of any of the terms or provisions of Section 6.2,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22,
6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29 and 6.30.

 

69



--------------------------------------------------------------------------------

7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
(i) this Agreement or (ii) any other Loan Document (beyond the applicable grace
period with respect thereto, if any), in each case which is not remedied within
thirty (30) days after the earlier to occur of (x) written notice from the
Administrative Agent or any Lender to the Borrower or (y) an Authorized Officer
otherwise become aware of any such breach.

 

7.5 Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness (subject to any applicable grace period with respect
thereto, if any, set forth in the Material Indebtedness Agreement evidencing
such Material Indebtedness) which failure has not been (i) timely cured or (ii)
waived in writing by the requisite holders of such Material Indebtedness; or the
default by the Borrower or any of its Subsidiaries in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any Material Indebtedness Agreement and such default
has not been (x) timely cured or (y) waived in writing by the requisite holders
of the Material Indebtedness in respect thereof, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Borrower or any of its Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

7.6 The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution
(except as permitted by Section 6.4), winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.

 

7.7 Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.

 

70



--------------------------------------------------------------------------------

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

 

7.9 The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $1,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith or otherwise
not covered by a creditworthy insurer or indemnitor.

 

7.10 Any Plan shall incur an accumulated funding deficiency (as defined in
Section 412(a) of the Code) whether or not waived; or the Borrower shall fail,
or permit any Controlled Group member to fail, to make a required installment or
any other required payment under Section 412 of the Code on or before the due
date for such installment or payment which could result in the imposition of a
lien under Section 412(n) of the Code.

 

7.11 Nonpayment by the Borrower or any Subsidiary of any Rate Management
Obligation, when due or the breach by the Borrower or any Subsidiary of any
term, provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

 

7.12 Any Change of Control shall occur.

 

7.13 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $1,000,000 or requires payments exceeding $1,000,000 per annum.

 

7.14 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $1,000,000.

 

71



--------------------------------------------------------------------------------

7.15 The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), has resulted in
liability to the Borrower or any of its Subsidiaries in an amount equal to
$1,000,000 or more, which liability is not paid, bonded or otherwise discharged
within 45 days or which is not stayed on appeal and being appropriately
contested in good faith.

 

7.16 Any Loan Document shall fail to remain in full force or effect or any
action shall be taken or shall be failed to be taken to discontinue or to assert
the invalidity or unenforceability of, or which results in the discontinuation
or invalidity or unenforceability of, any Loan Document or any Lien in favor of
the Administrative Agent under the Loan Documents, or such Lien shall not have
the priority contemplated by the Loan Documents.

 

7.17 Airborne shall fail to fund, by no later than Wednesday of each calendar
week, the agreed upon “Base Compensation” (as defined in the ACMI Service
Agreement) pursuant to Section 10.5(a) of the ACMI Service Agreement subject, in
all cases, to true-up payments in the ordinary course of business in accordance
with the terms thereof as in effect on the Closing Date.

 

7.18 Any of the Airborne Agreements shall be terminated (except any expiration
or non-renewal in accordance with the terms in effect as of the Closing Date) or
otherwise cease to remain in full force and effect, or a default or event of
default under any of the Airborne Agreements shall occur and be continuing, or
the Borrower or Airborne shall enter into any amendment, waiver or modification
to any of the Airborne Agreements in a manner which is more onerous or less
beneficial to the Borrower or any Subsidiary or which is otherwise materially
adverse to the Borrower, its Subsidiaries and/or the Lenders, in each case as
determined by the Administrative Agent in its commercially reasonable judgement.

 

7.19 The Borrower shall cease to be classified a Certified Air Carrier.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1. Acceleration.

 

  (i) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Secured Obligations shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time less (y) the amount or deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of

 

72



--------------------------------------------------------------------------------

third parties and has not been applied against the Obligations (the “Collateral
Shortfall Amount”). If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may (a) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs, or declare the
Secured Obligations to be due and payable, or both, whereupon the Secured
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will forthwith upon such
demand and without any further notice or act pay to the Administrative Agent the
Collateral Shortfall Amount which funds shall be deposited in the Facility LC
Collateral Account.

 

  (ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may, or at the request of the Required Lenders
shall, make demand on the Borrower to pay, and the Borrower will, forthwith upon
such demand and without any further notice or act, pay to the Administrative
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

 

  (iii) The Administrative Agent may, or at the request of the Required Lenders
shall, at any time after the occurrence and during the continuance of a Default
or from time to time after funds are deposited in the Facility LC Collateral
Account, apply such funds to the payment of the Secured Obligations and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents.

 

  (iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment have been terminated, subject to Section 2.20.4, any
funds remaining in the Facility LC Collateral Account shall be returned by the
Administrative Agent to the Borrower or paid to whomever may be legally entitled
thereto at such time.

 

  (v) If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the LC Issuer to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 

73



--------------------------------------------------------------------------------

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders:

 

8.2.1 Extend the Revolving Loan Termination Date, extend the final maturity of
any Revolving Loan or extend the expiry date of any Facility LC to a date after
the Revolving Loan Termination Date, or postpone any regularly scheduled payment
of principal of any Loan or forgive all or any portion of the principal amount
thereof, or any Reimbursement Obligation related thereto, or reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto (other than a waiver of the application of the
default rate of interest pursuant to Section 2.11 hereof) or waive or amend the
Borrower’s obligations under Article III.

 

8.2.2 Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Revolving
Loan Pro Rata Share”.

 

8.2.3 Increase the amount of the Revolving Loan Commitment of any Lender
hereunder except in accordance with Section 2.21, or permit the Borrower to
assign its rights or obligations under this Agreement.

 

8.2.4 Amend or waive Section 4.2 or this Section 8.2.

 

8.2.5 Other than in connection with a transaction permitted under this
Agreement, release a Substantial Portion of the Collateral or change the
priority of any Lien on a Substantial Portion of the Collateral.

 

8.2.6 Other than in connection with a transaction permitted under this
Agreement, release any Guarantor from its obligations thereunder.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement. No amendment of any provision of this Agreement relating to the LC
Issuer shall be effective without the written consent of the LC Issuer.

 

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Unmatured Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents

 

74



--------------------------------------------------------------------------------

whatsoever shall be valid unless in writing signed by, or by the Administrative
Agent with the consent of, the requisite number of Lenders required pursuant to
Section 8.2, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent, the LC Issuer
and the Lenders until all of the Secured Obligations have been paid in full.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 which shall survive and remain in full force and
effect during the term of this Agreement.

 

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable out-of-pocket expenses
and the reasonable costs of field examinations by the Administrative Agent’s
personnel or third parties (including reasonable attorneys’ and paralegals’ fees
and time charges of attorneys for the Administrative Agent, which attorneys may
be employees of the Administrative Agent and expenses of and fees for other
advisors and professionals engaged by the Administrative Agent or the Arranger)
paid or

 

75



--------------------------------------------------------------------------------

incurred by the Administrative Agent or the Arranger in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuer and the Lenders for any reasonable out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges and expenses of
attorneys and paralegals for the Administrative Agent, the Arranger, the LC
Issuer and the Lenders, which attorneys and paralegals may be employees of the
Administrative Agent, the Arranger, the LC Issuer or the Lenders) and the
reasonable costs of field examinations by the Administrative Agent’s personnel
or third parties paid or incurred by the Administrative Agent, the Arranger, the
LC Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrower under this Section
include, without limitation, the cost and expense of obtaining an appraisal of
each parcel of real property or interest in real property described in any
relevant Collateral Document, which appraisal shall be in conformity with the
applicable requirements of any law or any governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any
interpretation thereof, including, without limitation, the provisions of Title
XI of FIRREA, and any rules promulgated to implement such provisions and costs
and expenses incurred in connection with the Reports described in the following
sentence. The Borrower acknowledges that from time to time Bank One may prepare
and may distribute to the Lenders (but shall have no obligation or duty to
prepare or to distribute to the Lenders) certain audit reports (the “Reports”)
pertaining to the Borrower’s assets for internal use by Bank One from
information furnished to it by or on behalf of the Borrower, after Bank One has
exercised its rights of inspection pursuant to this Agreement.

 

(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger, the LC Issuer, each Lender, their respective affiliates, and each
of their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arranger, the LC Issuer, any Lender or any affiliate
is a party thereto, and all attorneys’ and paralegals’ fees, time charges and
expenses of attorneys and paralegals of the party seeking indemnification, which
attorneys and paralegals may or may not be employees of such party seeking
indemnification) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder except to the extent that they are
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification or a breach by the party seeking
indemnification of the terms of this Agreement or any other Loan Document or a
dispute among the Lenders, the LC Issuer, or the Administrative Agent. The
obligations of the Borrower under this Section 9.6 shall survive the termination
of this Agreement.

 

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems appropriate.

 

76



--------------------------------------------------------------------------------

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Borrower’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
the foregoing, all financial statements to be delivered by the Borrower pursuant
to Section 6.1 shall be prepared in accordance with generally accepted
accounting principles in effect at such time.

 

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the breach of this
Agreement or any of the other Loan Documents by, or gross negligence or willful
misconduct of, the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information which it may receive from the Borrower in
connection with this

 

77



--------------------------------------------------------------------------------

Agreement in confidence, except for disclosure (i) to its Affiliates and to the
Administrative Agent and any other Lender and their respective Affiliates, (ii)
to legal counsel, accountants, and other professional advisors to such Lender or
to a Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person as required in connection with any legal proceeding to which it is a
party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) permitted by Section 12.4, and (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Credit Extensions hereunder. Without limiting Section 9.4, the
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrower and each Lender (including the Administrative
Agent) with respect to any confidential information previously or hereafter
received by such Lender in connection with this Agreement, and this Section 9.11
shall supersede any and all prior confidentiality agreements entered into by
such Lender with respect to such confidential information.

 

9.12. Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Credit Extensions
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.

 

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

 

9.14. Disclosure. The Borrower and each Lender, including the LC Issuer, hereby
acknowledge and agree that each Lender and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
the Borrower and its Affiliates.

 

9.15. Performance of Obligations. The Borrower agrees that the Administrative
Agent may, but shall have no obligation to (i) at any time, pay or discharge
taxes, liens (other than Liens permitted by Section 6.15), security interests or
other encumbrances levied or placed on or threatened against any Collateral and
(ii) after the occurrence and during the continuance of a Default make any other
payment or perform any act required of the Borrower under any Loan Document or
take any other action which the Administrative Agent in its discretion deems
necessary or desirable to protect or preserve the Collateral, including, without
limitation, any action to (x) effect any repairs or obtain any insurance called
for by the terms of any of the Loan Documents and to pay all or any part of the
premiums therefor and the costs thereof and (y) pay any rents payable by the
Borrower which are more than 30 days past due, or as to which the landlord has
given notice of termination, under any lease. The Administrative Agent shall use
its best efforts to give the Borrower notice of any action taken under this
Section 9.15 prior to the taking of such action or promptly thereafter provided
the failure to give such notice shall not affect the Borrower’s obligations in
respect thereof. The Borrower agrees to pay the Administrative Agent, upon
demand, the principal amount of all funds advanced by the Administrative Agent
under this Section 9.15, together with interest thereon at the rate from time to
time applicable to Floating Rate Loans from the date of such advance until the
outstanding

 

78



--------------------------------------------------------------------------------

principal balance thereof is paid in full. If the Borrower fails to make payment
in respect of any such advance under this Section 9.15 within one (1) Business
Day after the date the Borrower receives written demand therefor from the
Administrative Agent, the Administrative Agent shall promptly notify each Lender
and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Revolving Loan Pro Rata Share of such advance. If such
funds are not made available to the Administrative Agent by such Lender within
one (1) Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Revolving Loan Pro Rata Share of any such
unreimbursed advance under this Section 9.15 shall neither relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Revolving Loan Pro Rata Share of such advance on the date
such payment is to be made nor increase the obligation of any other Lender to
make such payment to the Administrative Agent. All outstanding principal of, and
interest on, advances made under this Section 9.15 shall constitute Obligations
secured by the Collateral until paid in full by the Borrower.

 

9.16. USA Patriot Act Notification. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Borrower opens an account, the Administrative Agent and the Lenders will ask for
the Borrower’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower. The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1. Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any of the
Holders of Secured Obligations by reason of this Agreement or any other Loan
Document and that the Administrative Agent is

 

79



--------------------------------------------------------------------------------

merely acting as the contractual representative of the Lenders with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ contractual representative, the
Administrative Agent (i) does not hereby assume any fiduciary duties to any of
the Holders of Secured Obligations, (ii) is a “representative” of the Holders of
Secured Obligations within the meaning of the term “secured party” as defined in
the Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders, for
itself and on behalf of its Affiliates as Holders of Secured Obligations, hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Holder of Secured Obligations hereby waives.

 

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, or any
Lender or Holder of Secured Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

 

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any Collateral; or (g) the financial condition of the
Borrower or any guarantor of any of the Obligations or of any of the Borrower’s
or any such guarantor’s respective Subsidiaries. The Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).

 

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the

 

80



--------------------------------------------------------------------------------

Lenders in the event that and to the extent that this Agreement expressly
requires such), and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such). The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

 

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Administrative Agent, which
counsel may be employees of the Administrative Agent. For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to the Lenders’ Revolving Loan Pro Rata Shares (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two

 

81



--------------------------------------------------------------------------------

or more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent and (ii) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Secured Obligations and
termination of this Agreement.

 

10.9. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Revolving Loan Commitment and
its Credit Extensions as any Lender and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders” shall, at any
time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

 

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

 

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on

 

82



--------------------------------------------------------------------------------

behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder unless the Borrower has
consented to such appointment, such consent not to be unreasonably withheld
(provided the Borrower shall have no such consent right after the occurrence and
during the continuance of a Default) until such successor Administrative Agent
has accepted the appointment. Any such successor Administrative Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

 

10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arranger pursuant to
a letter agreement or as otherwise agreed from time to time.

 

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

 

10.15. Co-Agents, Documentation Agent, Syndication Agent, etc. None of the
Lenders, if any, identified in this Agreement as a “co-agent”, “documentation
agent” or “syndication agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

 

83



--------------------------------------------------------------------------------

10.16. Collateral Documents. (a) Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents. Each Lender agrees that no
Holder of Secured Obligations (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Secured Obligations upon the terms of the Collateral Documents.

 

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent on behalf of the
Holders of Secured Obligations.

 

(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Revolving Loan Commitments
and payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations and Rate Management Obligations) at any time arising under
or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.16.

 

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Secured Obligations herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary in respect of) all
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

 

84



--------------------------------------------------------------------------------

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any other Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due.

 

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Revolving
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Revolving Loan Pro Rata Share. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Revolving Loan Pro Rata
Shares. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2. Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender

 

85



--------------------------------------------------------------------------------

from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

 

12.2. Participations.

 

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

 

12.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further

 

86



--------------------------------------------------------------------------------

agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2 or
3.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender.

 

12.3. Assignments.

 

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks, financial institutions or other entities which are not competitors of the
Borrower and affiliates of such competitors (“Purchasers”) all or any part of
its rights and obligations under the Loan Documents. Such assignment shall be
evidenced by an agreement substantially in the form of Exhibit C or in such
other form as may be agreed to by the parties thereto (each such agreement, an
“Assignment Agreement”). Each such assignment with respect to a Purchaser which
is not a Lender or an Affiliate of a Lender or an Approved Fund shall either be
in an amount equal to the entire applicable Revolving Loan Commitment and
Outstanding Revolving Credit Exposure, as applicable, of the assigning Lender or
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Revolving Loan Commitment and/or Outstanding Revolving
Credit Exposure (if the Revolving Loan Commitment has been terminated), as
applicable, subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
Assignment Agreement.

 

12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if (i) a Default has occurred and is continuing or (ii) if such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in swap agreements
relating to the Loans. The consent of the Administrative Agent shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund. Any consent required under this
Section 12.3.2 shall not be unreasonably withheld or delayed.

 

12.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement, together with any consents required by Sections 12.3.1
and 12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure under the applicable Assignment Agreement constitutes “plan assets” as
defined under ERISA and that the rights and interests of the

 

87



--------------------------------------------------------------------------------

Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor Lender shall be released with
respect to the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Revolving Loan Commitments (or, if the Revolving Loan Termination Date has
occurred, their respective Outstanding Revolving Credit Exposure), as
applicable, as adjusted pursuant to such assignment.

 

12.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Columbus, Ohio a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts of the Credit Extensions owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

 

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

 

88



--------------------------------------------------------------------------------

ARTICLE XIII

 

NOTICES

 

13.1. Notices; Effectiveness; Electronic Communication

 

13.1.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
13.1.2 below), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows:

 

  (i) if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;

 

  (ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;

 

  (iii) if to the LC Issuer, at its address or telecopier number set forth on
the signature page hereof;

 

  (iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in said Section
13.1.2.

 

13.1.2 Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to

 

89



--------------------------------------------------------------------------------

an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

13.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of such parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF OHIO, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

90



--------------------------------------------------------------------------------

15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OHIO STATE COURT
SITTING IN DAYTON, OHIO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED
OBLIGATIONS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE
AGENT, THE LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER, ANY LENDER OR ANY HOLDER
OF SECURED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN DAYTON, OHIO.

 

15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

ABX AIR, INC.

as the Borrower

By:

 

 

--------------------------------------------------------------------------------

Print Name:

 

Duane D. Kimble, Jr.

Title:

 

Chief Financial Officer

Address:

 

145 Hunter Drive

   

Wilmington, Ohio 45177

Attention:

 

Chief Financial Officer

Phone:

 

(937) 382-5591 ext.2287

Fax:

 

(937) 382-2452

Email:

 

duane.kimble@abxair.com

cc:

 

General Counsel

email:

 

joe.payne@abxair.com

BANK ONE, NA (MAIN OFFICE COLUMBUS),

as a Lender, as LC Issuer, and as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

John B. Middelberg

Title:

 

Vice President

Address:

 

40 North Main Street

   

Dayton, OH 45423

Attention:

 

John B. Middelberg

Phone:

 

(937) 449-8687

Fax:

 

(937) 449-4885

Email:

 

john_b_middelberg@bankone.com



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

Telephone:

FAX:

email:

   